
	
		II
		110th CONGRESS
		2d Session
		S. 3487
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2008
			Mr. Reid (for
			 Mr. Kennedy (for himself,
			 Mr. Hatch, Mr.
			 Obama, Mr. McCain,
			 Mr. Dodd, Mr.
			 Cochran, and Mrs. Clinton))
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the National and Community Service Act of 1990
		  to expand and improve opportunities for service, and for other
		  purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Serve America
			 Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—National Service
					Subtitle A—Service-Learning
					Sec. 111. Youth engagement zones to
				strengthen communities.
					Sec. 112. Campus of Service.
					Sec. 113. Service-learning impact
				study.
					Subtitle B—Supporting Social Innovation
				and Entrepreneurship
					Sec. 121. Innovation and
				entrepreneurship.
					Subtitle C—ServeAmerica Corps
					Sec. 131. Corps.
					Subtitle D—Civic health index
					Sec. 141. Index.
					Subtitle E—ServeAmerica and Encore
				Fellowships
					Sec. 151. ServeAmerica and Encore
				Fellowships.
					Subtitle F—Volunteer Generation Fund;
				National Service Reserve Corps; Call To Service Campaign
					Sec. 161. Statement of
				purposes.
					Sec. 162. Establishment of Volunteer
				Generation Fund.
					Sec. 163. National Service Reserve
				Corps.
					Sec. 164. Call To Service
				campaign.
					Subtitle G—Conforming
				Amendments
					Sec. 171. Conforming
				amendments.
					TITLE II—Volunteers for Prosperity
				Program
					Sec. 201. Findings.
					Sec. 202. Definitions.
					Sec. 203. Office of Volunteers for
				Prosperity.
					Sec. 204. Authorization of
				appropriations.
				
			INational
			 Service
			AService-Learning
				111.Youth
			 engagement zones to strengthen communities
					(a)FindingsCongress
			 finds the following:
						(1)Engaging in
			 service-learning and community service activities at a young age makes
			 individuals more likely to continue to volunteer and engage in service
			 throughout their lives.
						(2)High-quality
			 service-learning programs keep students engaged in school and increase the
			 likelihood that they will graduate.
						(3)Since its
			 creation, the Learn and Serve America program has allowed over 15,000,000
			 students to take part in service-learning activities to improve their
			 communities and schools.
						(4)Most schools do
			 not offer service-learning activities, but many students, particularly students
			 at risk of dropping out, express an interest in service-learning.
						(b)PurposesThe
			 purposes of this section are—
						(1)to provide
			 increased high-quality service-learning opportunities for in-school and
			 out-of-school youth in high-need, low-income communities as a strategy to
			 retain and re-engage youth likely to drop out and youth who have dropped
			 out;
						(2)to encourage more
			 individuals to engage in lifetimes of service by teaching young people the
			 value of service early in their lives; and
						(3)to establish
			 youth engagement zones with the goal of involving all secondary school students
			 served by a local educational agency in service-learning to solve a specific
			 community challenge, through a program that can serve as a model for other
			 communities.
						(c)General
			 authorityPart I of subtitle
			 B of title I of the National and Community Service Act of 1990 (42 U.S.C. 12521
			 et seq.) is amended—
						(1)by redesignating
			 subparts B and C as subparts C and D, respectively;
						(2)by redesignating
			 sections 115, 115A, 116, 116A, and 116B as sections 114A through 114E,
			 respectively; and
						(3)by inserting
			 after subpart A the following:
							
								BYouth engagement
				zones to strengthen communities
									115.Grant
				program
										(a)DefinitionsIn
				this section:
											(1)College-going
				rateThe term college-going rate means the
				percentage of high school graduates who enroll in an institution of higher
				education in the school year immediately following graduation from high
				school.
											(2)Graduation
				rateThe term graduation rate means the graduation
				rate for public secondary school students, as defined in section
				1111(b)(2)(C)(vi) of the Elementary and Secondary Education Act of 1965 (20
				U.S.C. 6311(b)(2)(C)(vi)).
											(3)Low-income
				studentThe term low-income student means a
				student who is eligible to be counted under one of the measures of poverty
				described in section 1113(a)(5) of the Elementary and Secondary Education Act
				of 1965 (20 U.S.C. 6313(a)(5)).
											(4)Out-of-school
				youthThe term out-of-school youth means youth of an
				appropriate age to attend secondary school who are not currently enrolled in
				secondary schools.
											(5)Youth
				engagement zoneThe term youth engagement zone means
				the area in which a youth engagement zone program is carried out.
											(6)Youth
				engagement zone programThe term youth engagement zone
				program means a service-learning program in which members of a
				partnership described in subsection (c) collaborate to provide coordinated
				school-based or community-based service-learning opportunities, to address a
				specific community challenge, for secondary school students served by the local
				educational agency involved as described in subsection (d)(2)(B), and for an
				increasing percentage of out-of-school youth, over 5 years.
											(b)General
				authority and availability of funds
											(1)General
				authoritySubject to paragraph (3), the Corporation may make
				grants, on a competitive basis, to eligible partnerships to enable the
				partnerships to establish and carry out, in youth engagement zones, youth
				engagement zone programs with secondary school students and with out-of-school
				youth, in order to carry out projects to improve communities involving—
												(A)improving student
				engagement, including student attendance and student behavior, and student
				academic achievement, graduation rates, and college-going rates, at secondary
				schools with high concentrations of low-income students;
												(B)maintaining and
				improving local parks, trails, and rivers, assisting in the development of
				local recycling programs, or implementing initiatives to improve local energy
				effectively;
												(C)improving civic
				engagement and participation among individuals of all ages; or
												(D)carrying out
				another activity that focuses on solving a community challenge faced by the
				community that the eligible partnership involved will serve.
												(2)Grant
				periodsThe Corporation shall make the grants for periods of 5
				years.
											(3)Grant
				amountsThe Corporation shall make such a grant to a partnership
				in an amount of not less than $250,000 and not more than $1,000,000, based on
				the number of students served by the local educational agency in the
				partnership.
											(c)Eligible
				partnershipsTo be eligible to receive a grant under this
				section, a partnership—
											(1)shall
				include—
												(A)a community-based
				agency that has a demonstrated record of success in carrying out
				service-learning programs with low-income students, and that meets such
				criteria as the Chief Executive Officer may establish; and
												(B)(i)a local educational
				agency for which—
														(I)a high number or percentage of the
				students served by the agency, as determined by the Corporation, are low-income
				students; and
														(II)the graduation rate for the secondary
				school students served by the agency is less than 70 percent; or
														(ii)(I)a State Commission or
				State educational agency; and
														(II)more than 1 local educational
				agency described in clause (i); and
														(2)may
				include—
												(A)a local
				government agency that is not described in paragraph (1);
												(B)the office of the
				chief executive officer of a unit of general local government; or
												(C)an institution of
				higher education.
												(d)ApplicationTo
				be eligible to receive a grant under this section, a partnership shall submit
				an application to the Corporation at such time, in such manner, and containing
				such information as the Corporation may require, which shall include—
											(1)a description of
				the project to improve the community that the partnership is proposing to carry
				out, including—
												(A)the community
				challenge the partnership seeks to address, and relevant data about the
				challenge in such community; or
												(B)a description of
				the process the partnership will use, as part of the youth engagement zone
				program, to identify the community challenge the partnership will seek to
				address, including how the partnership will use relevant data to identify such
				challenge;
												(2)a description of
				how the partnership will work with secondary schools served by the local
				educational agency that is included in such partnership in carrying out the
				project to assure that—
												(A)by the end of the
				third year of the grant period, a majority of the students in the secondary
				schools served by the local educational agency will have participated in
				service-learning activities as part of the project; and
												(B)by the end of the
				fifth year of the grant period—
													(i)not less than 90
				percent of the students in those schools will have participated in
				service-learning activities as part of the project; or
													(ii)service-learning
				will be a mandatory part of the curriculum in all of the secondary schools
				served by the local educational agency;
													(3)a description of
				the amount of time for which the partnership will seek to have participating
				individuals participate in service-learning activities as part of the project,
				and how that time will be structured;
											(4)a description of
				the partnership's plan to provide high-quality, ongoing service-learning
				professional development and assistance to educators conducting
				service-learning activities through the youth engagement zone program;
											(5)a description of
				how the partnership will work to—
												(A)ensure that
				out-of-school youth in the community are included as participants in
				service-learning activities carried out through the project; and
												(B)re-engage
				out-of-school youth;
												(6)a description of
				how the partnership will work, through the project, to improve student
				engagement, including student attendance and student behavior, and student
				achievement, graduation rates, and college-going rates, at schools served by
				the local educational agency that is included in the eligible
				partnership;
											(7)a description of
				how the partnership will encourage participants to continue to engage in
				service after graduation from secondary school; and
											(8)a description of
				how youth in the community were involved in the development of the proposal for
				the project.
											(e)Priority and
				geographic diversity
											(1)PriorityIn
				making grants under this section, the Corporation shall give priority to
				eligible partnerships that serve high percentages or numbers of low-income
				students.
											(2)ConsiderationIn
				making grants under this section, the Corporation shall take into consideration
				the relevant data about the challenges in communities that eligible
				partnerships include in their applications, if the relevant partnerships submit
				such relevant data under subsection (d)(1)(A).
											(3)Geographic
				diversityThe Corporation shall make the grants to a
				geographically diverse set of eligible partnerships, including partnerships
				that serve urban, and partnerships that serve rural, communities.
											(f)Use of
				funds
											(1)Mandatory
				activitiesA partnership that receives a grant under this section
				shall use the funds made available through the grant to establish and carry out
				a high-quality youth engagement zone program designed to—
												(A)solve specific
				community challenges;
												(B)improve student
				engagement, including student attendance and student behavior, and student
				achievement, graduation rates, and college-going rates in secondary
				schools;
												(C)involve an
				increasing percentage of secondary school students and out-of-school youth in
				the community in school-based or community-based service-learning activities
				each year, with the goal of involving all students in secondary schools served
				by the local educational agency and involving an increasing percentage of the
				out-of-school youth in service-learning activities over the course of 5 years;
				and
												(D)encourage
				participants to continue to engage in service throughout their lives.
												(2)Permissible
				activitiesA partnership that receives a grant under this section
				may use the funds made available through the grant for activities described in
				section 111.
											(g)Rule of
				ConstructionAny requirement of this subpart that applies to a
				local educational agency in a partnership shall be considered to apply to each
				local educational agency in the
				partnership.
										.
						(d)Authorization
			 of appropriations and reservationsSection 501(a)(1) of such Act
			 (42 U.S.C. 12681(a)(1)) is amended—
						(1)in subparagraph
			 (A), by striking title I and inserting title I (other
			 than subpart B of part I);
						(2)in subparagraph
			 (B)(ii), by striking subpart B and inserting subpart
			 C; and
						(3)by adding at the
			 end the following:
							
								(C)Subpart B of
				part IThere is authorized to be appropriated to carry out
				subpart B of part I of subtitle B of title I—
									(i)$20,000,000 for
				fiscal year 2009;
									(ii)$30,000,000 for
				fiscal year 2010;
									(iii)$30,000,000 for
				fiscal year 2011;
									(iv)$40,000,000 for
				fiscal year 2012; and
									(v)$40,000,000 for
				fiscal year
				2013.
									.
						112.Campus of
			 service
					(a)FindingsCongress
			 finds the following:
						(1)Providing
			 service-learning courses to individuals who are students in institutions of
			 higher education can make such individuals more likely to engage in service
			 throughout their lives, and better prepared to take on public service careers
			 in the nonprofit sector or government.
						(2)While many
			 institutions of higher education, in using work-study funds for community
			 service under part C of title IV of the Higher Education Act of 1965,
			 considerably exceed the percentage of such funds required to be used for such
			 service, nationally the amount of such funds used for such service has remained
			 relatively constant for the past few years.
						(3)The public
			 service sector, including nonprofit organizations and government, faces many
			 human capital challenges, and institutions of higher education can be a part of
			 efforts to address the challenges.
						(b)PurposesThe
			 purposes of this section are—
						(1)to identify and
			 recognize institutions of higher education that serve as model Campuses of
			 Service, in terms of engaging students in community service activities,
			 providing service-learning courses, and encouraging or assisting graduates to
			 pursue careers in public service in the nonprofit sector or government;
			 and
						(2)to allow such
			 institutions to increase their ability to encourage or assist more students to
			 pursue careers in public service, including public service careers in the
			 nonprofit sector or government.
						(c)General
			 authoritySubtitle B of title
			 I of the National and Community Service Act of 1990 (42 U.S.C. 12521 et seq.)
			 is amended by adding at the end the following:
						
							IIICampus of
				Service program
								119E.Campuses of
				service
									(a)In
				generalThe Corporation, after consultation with the Secretary of
				Education, may annually designate not more than 30 institutions of higher
				education as Campuses of Service, from among institutions nominated by State
				Commissions. An institution that receives the designation shall have an
				opportunity to apply for funds under subsection (d), and may nominate
				additional individuals for ServeAmerica Fellowships under section 198E, as
				described in subsection (e).
									(b)Applications
				for nomination
										(1)In
				generalTo be eligible for a nomination to receive designation
				under subsection (a), and have an opportunity to apply for funds under
				subsection (d), for a fiscal year, an institution of higher education in a
				State shall submit an application to the State Commission at such time, in such
				manner, and containing such information as the State Commission may
				require.
										(2)ContentsAt
				a minimum, the application shall include information specifying—
											(A)(i)the number of
				undergraduate and, if applicable, graduate service-learning courses offered at
				such institution for the most recent full academic year preceding the fiscal
				year for which designation is sought; and
												(ii)the number and percentage of
				undergraduate students and, if applicable, the number and percentage of
				graduate students at such institution who were enrolled in the corresponding
				courses described in clause (i), for that preceding academic year;
												(B)the percentage of
				undergraduate students engaging in and, if applicable, the percentage of
				graduate students engaging in activities providing community services, as
				defined in section 441(c) of the Higher Education Act of 1965 (20 U.S.C.
				2751(c)), during that preceding academic year, the quality of such activities,
				and the average amount of time spent, per student, engaged in such
				activities;
											(C)for that
				preceding academic year, the percentage of Federal work-study funds made
				available to the institution under part C of title IV of the Higher Education
				Act of 1965 (20 U.S.C. 2751 et seq.) that is used to compensate students
				employed in providing community services, as so defined, and a description of
				the efforts the institution undertakes to make available to students
				opportunities to provide such community services and be compensated through
				such work-study funds;
											(D)at the discretion
				of the institution, information demonstrating the degree to which recent
				graduates of the institution, and all graduates of the institution, have
				obtained full-time public service employment in the nonprofit sector or
				government, with a private nonprofit organization or a Federal, State, or local
				public agency; and
											(E)any programs the
				institution has in place to encourage or assist graduates of the institution to
				pursue careers in public service in the nonprofit sector or government.
											(c)Nominations and
				designation
										(1)Nomination
											(A)In
				generalA State Commission that receives applications from
				institutions of higher education under subsection (b) may nominate, for
				designation under subsection (a), not more than 3 such institutions of higher
				education, consisting of—
												(i)not more than one
				4-year public institution of higher education;
												(ii)not more than
				one 4-year private institution of higher education; and
												(iii)not more than
				one 2-year institution of higher education.
												(B)SubmissionThe
				State Commission shall submit to the Corporation the name and application of
				each institution nominated by the State Commission under subparagraph
				(A).
											(2)DesignationThe
				Corporation shall designate, under subsection (a), not more than 30
				institutions of higher education from among the institutions nominated under
				paragraph (1). In making the designations, the Corporation shall, if feasible,
				designate various types of institutions, including institutions from each of
				the categories of institutions described in clauses (i), (ii), and (iii) of
				paragraph (1)(A).
										(d)Funds
										(1)In
				generalUsing sums appropriated under section 501(a)(1)(D), the
				Corporation shall provide funds to institutions designated under subsection
				(c), to be used by the institutions to implement strategies to encourage or
				assist students from those institutions to pursue careers in public service in
				the nonprofit sector or government.
										(2)PlanTo
				be eligible to receive funds under this subsection, an institution designated
				under subsection (c) shall submit a plan to the Corporation describing how the
				institution intends to use the funds to encourage or assist those students to
				pursue those careers.
										(3)AllocationThe
				Corporation shall determine how the funds appropriated under section
				501(a)(1)(D) for a fiscal year will be allocated among the institutions
				submitting acceptable plans under paragraph (2). In determining the amount of
				funds to be allocated to such an institution, the Corporation shall consider
				the number of students at the institution, the quality and scope of the plan
				submitted by the institution under paragraph (2), and the institution's current
				(as of the date of submission of the plan) strategies to encourage or assist
				students to pursue public service careers in the nonprofit sector or
				government.
										(e)Additional
				ServeAmerica FellowshipsAn institution designated as a Campus of
				Service may nominate additional individuals (relative to the number that other
				institutions may nominate) for ServeAmerica Fellowships under section
				198E.
									.
					(d)Authorization
			 of appropriationsSection 501(a)(1) of the National and Community
			 Service Act of 1990 (42 U.S.C. 12681(a)(1)), as amended by section 111(d), is
			 further amended—
						(1)in subparagraph
			 (A), by striking subpart B of part I and inserting
			 subpart B of part I and part III; and
						(2)by adding at the
			 end the following:
							
								(D)Part
				IIIThere is authorized to be appropriated to carry out part III
				of subtitle B of title I $10,000,000 for each of fiscal years 2009 through
				2013.
								.
						113.Service-learning
			 impact study
					(a)In
			 generalSubtitle B of title I of the National and Community
			 Service Act of 1990 (42 U.S.C. 12521 et seq.), as amended by section 112(c), is
			 further amended by adding at the end the following:
						
							IVService-learning
				impact study
								119F.Study and
				report
									(a)Study
										(1)In
				generalThe Corporation shall enter into a contract with an
				entity that is not otherwise a recipient of financial assistance under this
				subtitle, to conduct a 10-year longitudinal study on the impact of the
				activities carried out under this subtitle.
										(2)ContentsIn
				conducting the study, the entity shall consider the impact of service-learning
				activities carried out under this subtitle on students participating in such
				activities, including in particular examining the degree to which the
				activities—
											(A)improved student
				academic achievement;
											(B)improved student
				engagement;
											(C)improved
				graduation rates; and
											(D)improved the
				degree to which the participants in the activities engaged in subsequent
				national service, volunteering, or other service activities.
											(3)AnalysisIn
				carrying out such study, the entity shall examine the impact of the
				service-learning activities on the 4 factors described in subparagraphs (A)
				through (D) of paragraph (2), analyzed in terms of how much time participants
				were engaged in service-learning activities.
										(4)Best
				practicesThe entity shall collect information on best practices
				concerning using service-learning activities to improve the 4 factors.
										(b)ReportThe
				entity shall submit a report to the Corporation containing the results of the
				study and the information on best practices. The Corporation shall submit such
				report to the Committee on Education and Labor of the House of Representatives
				and the Committee on Health, Education, Labor, and Pensions of the
				Senate.
									(c)Consultation
				and disseminationOn receiving the report, the Corporation shall
				consult with the Secretary of Education to review the results of the study, and
				to identify best practices concerning using service-learning activities to
				improve the 4 factors described in subparagraphs (A) through (D) of subsection
				(a)(2). The Corporation shall disseminate information on the identified best
				practices.
									.
					(b)Authorization
			 of appropriationsSection 501(a)(1) of the National and Community
			 Service Act of 1990 (42 U.S.C. 12681(a)(1)), as amended by section 112(d), is
			 further amended—
						(1)in subparagraph
			 (A), by striking subpart B of part I and part III and inserting
			 subpart B of part I, and parts III and IV; and
						(2)by adding at the
			 end the following:
							
								(D)Part
				IVThere are authorized to be appropriated to carry out part IV
				of subtitle B of title I such sums as may be necessary for each of fiscal years
				2009 through
				2013.
								.
						BSupporting Social
			 Innovation and Entrepreneurship
				121.Innovation and
			 entrepreneurship
					(a)In
			 generalTitle I of the National and Community Service Act of 1990
			 (42 U.S.C. 12511 et seq.) is amended—
						(1)by redesignating
			 subtitles F through I as subtitles H through K; and
						(2)by inserting
			 after subtitle E the following:
							
								FSocial Innovation
				and Entrepreneurship
									ICommission on
				Cross Sector Solutions
										167.Commission
											(a)FindingsCongress
				makes the following findings:
												(1)Nonprofit
				organizations play a significant role in addressing national and local
				challenges that impact economically disadvantaged individuals.
												(2)Innovative
				nonprofit organizations often serve as a research and development engine for
				the social service sector, identifying effective solutions to national and
				local challenges.
												(3)Despite the
				important role effective nonprofit organizations play in addressing national
				and local challenges, such organizations face administrative and efficiency
				barriers in maximizing their work with businesses and the government, and
				limited resources are available to help such organizations increase their
				capacity to deliver services more effectively, efficiently, on a larger scale,
				and with greater accountability.
												(b)PurposesThe
				purposes of this section are—
												(1)to examine and
				recommend ways in which the Federal Government can interact more efficiently
				and effectively with nonprofit organizations, philanthropic organizations, and
				business to achieve better outcomes with regard to addressing national and
				local challenges, accountability, and utilization of resources;
												(2)to provide advice
				to the President and Congress regarding new, more effective ways for the
				Federal Government to address national and local challenges in partnership with
				the nonprofit sector; and
												(3)to support
				research that will advance the impact and effectiveness of the nonprofit sector
				and the way that the Federal Government interacts with such sector.
												(c)Establishment
				of Commission
												(1)EstablishmentThere is established a commission to be
				known as the Commission on Cross-Sector Solutions to America's Problems (in
				this section referred to as the Commission).
												(2)Membership
													(A)CompositionThe
				Commission shall be composed of 21 members, of whom—
														(i)9
				shall be appointed by the President;
														(ii)3 shall be
				appointed by the majority leader of the Senate;
														(iii)3 shall be
				appointed by the minority leader of the Senate;
														(iv)3 shall be
				appointed by the Speaker of the House of Representatives; and
														(v)3
				shall be appointed by the minority leader of the House of
				Representatives.
														(B)Qualifications
				of presidential appointees
														(i)Experience and
				expertiseSubject to subparagraph (D)(ii), the Commission shall
				include members appointed under subparagraph (A)(i) who, to the extent
				practicable, collectively have extensive experience or are experts in—
															(I)social
				entrepreneurship and social enterprise;
															(II)the management
				and operation of small nonprofit organizations and large nonprofit
				organizations;
															(III)business,
				including a business with experience working with a startup enterprise and a
				business with experience working with the nonprofit sector;
															(IV)philanthropy,
				including the specific philanthropic challenges in urban and rural areas and in
				areas that are philanthropically underserved;
															(V)volunteering,
				including effective volunteer management; and
															(VI)qualitative and
				quantitative social science research.
															(ii)Other
				qualificationsThe Commission shall include, among the members
				appointed under subparagraph (A)(i), a wide range of individuals, including
				young people, and individuals from diverse economic, racial, ethnic, and
				religious backgrounds, and individuals from diverse geographic areas.
														(C)Qualifications
				of congressional appointees
														(i)Experience and
				expertiseSubject to subparagraph (D)(ii), the Commission shall
				include members appointed under clauses (ii) through (v) of subparagraph (A)
				who, to the extent practicable, collectively have extensive experience or are
				experts in the matters described in subparagraph (B)(i).
														(ii)Other
				qualificationsThe Commission shall include, among the members
				appointed under clauses (ii) through (v) of subparagraph (A), a wide range of
				individuals with the qualifications described in subparagraph (B)(ii).
														(D)Limitations
														(i)Chairperson and
				Vice ChairpersonThe President shall select a Chairperson and a
				Vice Chairperson, who may not be members of the same political party, from
				among the members of the Commission appointed under subparagraph (A).
														(ii) General
				membershipMembers appointed under subparagraph (A) shall include
				not more than 11 members who are members of the same political party.
														(E)Ex officio
				membersHeads of Federal agencies, appointed to the Commission by
				the President, whose work concerns the nonprofit sector shall serve as ex
				officio nonvoting members of the Commission.
													(F)DateThe
				appointments of the members of the Commission shall be made not later than May
				31, 2009.
													(3)Period of
				appointment
													(A)In
				generalMembers appointed under paragraph (2)(A) shall be
				appointed for terms of 2 years.
													(B)ExceptionThe
				appointing officer—
														(i)under paragraph
				(2)(A)(i) shall designate 4 of the initial members appointed under that
				paragraph to serve terms of 3 years;
														(ii)under paragraph
				(2)(A)(ii) shall designate 2 of the initial members appointed under that
				paragraph to serve terms of 3 years;
														(iii)under paragraph
				(2)(A)(iii) shall designate 1 of the initial members appointed under that
				paragraph to serve terms of 3 years;
														(iv)under paragraph
				(2)(A)(iv) shall designate 1 of the initial members appointed under that
				paragraph to serve terms of 3 years; and
														(v)under paragraph
				(2)(A)(v) shall designate 2 of the initial members appointed under that
				paragraph to serve terms of 3 years.
														(4)VacanciesAny
				vacancy in the Commission shall not affect its powers, but shall be filled in
				the same manner as the original appointment.
												(5)Initial
				MeetingNot later than 30 days after the date on which all voting
				members of the Commission have been appointed, the Commission shall hold its
				first meeting.
												(6)MeetingsThe
				Commission shall meet at the call of the Chairperson, not less than 3 times a
				year.
												(7)QuorumA
				majority of the voting members of the Commission shall constitute a quorum, but
				a lesser number of voting members may hold hearings.
												(d)Duties of the
				Commission
												(1)Study
													(A)In
				generalThe Commission shall
				conduct a thorough study of all matters relating to ways in which the Federal
				Government can work more efficiently and effectively with nonprofit
				organizations and philanthropic organizations to assist the organizations
				described in this subparagraph, and the Federal Government, in achieving better
				outcomes with regard to addressing pressing national and local challenges, and
				improving accountability and utilization of resources, and relating to
				assisting the Federal Government, such organizations, and business in improving
				their collaboration to achieve such outcomes.
													(B)Matters
				studiedThe matters studied by the Commission shall
				include—
														(i)ways in which the
				Federal Government interacts with nonprofit organizations, philanthropic
				organizations, and business to address national and local challenges;
														(ii)ways in which
				businesses collaborate with nonprofit organizations and philanthropic
				organizations, and any barriers to maximizing the effectiveness of those
				collaborations in addressing national and local challenges;
														(iii)public and
				nonprofit sector human capital challenges, including specific upcoming human
				capital needs facing the nonprofit sector and such needs facing the government
				sector, the causes of needs described in this clause, and ways in which
				nonprofit organizations and governments can address the challenges
				jointly;
														(iv)ways in which
				government policies could be improved to foster nonprofit organization
				accountability;
														(v)systems for
				streamlining the process for nonprofit organizations to obtain Federal grants
				and contracts, and eliminating unnecessary requirements relating to that
				process;
														(vi)barriers for
				smaller nonprofit organizations to participate in Federal Government
				programs;
														(vii)the degree to
				which, and ways in which, social entrepreneurs are identifying innovative ways
				of addressing national and local challenges;
														(viii)ways in which
				the Federal Government can help build the capacity of effective social
				entrepreneurs and effective nonprofit organizations, including the capacity of
				the entrepreneurs and organizations to replicate programs that provide
				effective ways of addressing national and local challenges;
														(ix)ways in which
				the Federal Government supports social service sector research and development,
				whether there is a need to increase such support, and, if so, how such support
				may be increased;
														(x)ways in which the
				Federal Government can partner with nonprofit organizations after an emergency
				or disaster to address the needs of the community involved; and
														(xi)ways in which
				the Federal Government can make more data available about the nonprofit sector,
				as the Federal Government does for the business and government sectors.
														(2)GrantsThe
				Commission shall provide advice to the President and Congress regarding the
				establishment of grants to build the capacity of the nonprofit sector, to
				support research on the sector, and to model innovative effective ways for the
				Federal Government to address national and local challenges by supporting
				social entrepreneurship and enabling nonprofit organizations to replicate and
				expand effective solutions to national and local challenges.
												(3)Advice to the
				President and CongressThe Commission shall advise the President
				and Congress on matters concerning the nonprofit sector and social
				entrepreneurship.
												(4)ReportNot
				later than 18 months after the first meeting of the Commission, the Commission
				shall submit a report to Congress, which shall contain a detailed statement of
				the findings of the Commission resulting from the study described in paragraph
				(1), and the advice provided under paragraphs (2) and (3). The report shall
				contain recommendations resulting from the study.
												(5)Advice on
				implementationAt the request of Congress or the head of any
				Federal department or agency, the Commission shall provide advice on the
				implementation of any of the recommendations contained in the report.
												(e)Powers of the
				Commission
												(1)HearingsThe
				Commission may hold such hearings, sit and act at such times and places, take
				such testimony, and receive such evidence as the Commission considers advisable
				to carry out this section.
												(2)Information
				from Federal Agencies
													(A)In
				generalThe Commission may secure directly from any Federal
				agency such information as the Commission considers necessary to carry out this
				Act.
													(B)Agency
				cooperationUpon request of the Chairperson of the Commission,
				the head of any Federal agency shall furnish information requested under this
				paragraph to the Commission.
													(3)Postal
				servicesThe Commission may use the United States mails in the
				same manner and under the same conditions as other agencies of the Federal
				Government.
												(4)GiftsThe
				Commission may accept, use, and dispose of gifts or donations of services or
				property.
												(f)Commission
				Personnel Matters
												(1)Travel
				expensesThe members of the Commission shall serve without
				compensation for their work on the Commission. Notwithstanding section 1342 of
				title 31, United States Code, the Chief Executive Officer of the Corporation
				may accept the voluntary and uncompensated services of members of the
				Commission. The members of the Commission shall be allowed travel expenses,
				including per diem in lieu of subsistence, at rates authorized for employees of
				agencies under subchapter I of chapter 57 of title 5, United States Code, while
				away from their homes or regular places of business in the performance of
				services for the commission.
												(2)StaffAny
				Corporation for National and Community Service employee may be detailed to the
				Commission without reimbursement, and such detail shall be without interruption
				or loss of civil service status or privilege.
												(g)Termination of
				the CommissionThe Commission shall terminate in 6 years.
											(h)AvailabilityAny
				sums appropriated to carry out this section shall remain available, without
				fiscal year limitation, until expended.
											IICommunity
				Solutions Funds Pilot Program
										167A.Funds
											(a)FindingsCongress
				finds the following:
												(1)Social
				entrepreneurs and other nonprofit community organizations are developing
				innovative and effective solutions to national and local challenges.
												(2)Increased public
				and private investment in replicating and expanding proven effective solutions
				developed by social entrepreneurs and other nonprofit community organizations,
				could allow those entrepreneurs and organizations to replicate and expand
				proven initiatives in communities.
												(3)A network of
				Community Solutions Funds could leverage Federal investments to increase State,
				local, business, and philanthropic resources to replicate and expand proven
				solutions to tackle specific identified community challenges.
												(b)PurposesThe
				purposes of this section are—
												(1)to recognize and
				increase the impact of social entrepreneurs and other nonprofit community
				organizations in tackling national and local challenges;
												(2)to stimulate the
				development of a network of Community Solutions Funds that will increase
				private and public investment in nonprofit community organizations that are
				effectively addressing national and local challenges to allow such
				organizations to replicate and expand successful initiatives;
												(3)to assess the
				effectiveness of such Funds in—
													(A)leveraging
				Federal investments to increase State, local, business, and philanthropic
				resources to address national and local challenges; and
													(B)providing
				resources to replicate and expand effective initiatives; and
													(4)to strengthen the
				infrastructure to invest in, and replicate and expand, initiatives with
				effective solutions to national and local challenges.
												(c)DefinitionsIn
				this section:
												(1)Community
				organizationThe term community organization means a
				nonprofit organization that carries out innovative, effective initiatives to
				address community challenges.
												(2)Covered
				entityThe term covered entity means—
													(A)an existing
				grantmaking institution (existing as of the date on which the institution
				applies for a grant under this section); or
													(B)a partnership
				between—
														(i)such an existing
				grantmaking institution; and
														(ii)an additional
				grantmaking institution, a State Commission, or a chief executive officer of a
				unit of general local government.
														(3)Issue
				areaThe term issue area means an area described in
				subsection (f)(3).
												(d)ProgramThe Corporation shall establish a Community
				Solutions Fund grant program to make grants on a competitive basis to eligible
				entities to assist the entities in paying for the cost of providing national
				leveraging capital for Community Solution Funds.
											(e)Periods;
				amountsThe Corporation shall
				make such grants for periods of 5 years, and may renew the grants for
				additional periods of 5 years, in amounts of not less than $1,000,000 and not
				more than $10,000,000 per year.
											(f)EligibilityTo
				be eligible to receive a grant under this section, an entity shall—
												(1)be a covered
				entity;
												(2)be focused
				on—
													(A)serving a
				specific local geographical area; or
													(B)addressing a
				specific issue area, in geographical areas that have the highest need in that
				issue area, as demonstrated by statistics concerning that need;
													(3)be focused on
				improving measurable outcomes relating to—
													(A)education for
				economically disadvantaged students in public schools;
													(B)child and youth
				development;
													(C)reductions in
				poverty or increases in economic opportunity for economically disadvantaged
				individuals;
													(D)health, including
				access to health care and health education;
													(E)resource
				conservation and local environmental quality;
													(F)individual or
				community energy efficiency;
													(G)civic engagement;
				or
													(H)reductions in
				crime;
													(4)make data-driven
				decisions about subgrant awards and internal policies;
												(5)have
				well-articulated processes for assessing community organizations for subgrants;
				and
												(6)have appropriate
				policies, as determined by the Corporation, that protect against conflict of
				interest, self-dealing, and other improper practices.
												(g)ApplicationTo be eligible to receive a grant under
				subsection (d) for national leveraging capital, an eligible entity shall submit
				an application to the Corporation at such time, in such manner, and containing
				such information as the Corporation may specify, including, at a
				minimum—
												(1)an assurance that
				the eligible entity will—
													(A)use the funds
				received through that capital in order to make subgrants to community
				organizations that will use the funds to replicate or expand proven initiatives
				in low-income communities;
													(B)in making
				decisions about subgrants for communities, consult with a diverse cross section
				of community representatives in the decisions, including individuals from the
				public, nonprofit private, and for-profit private sectors; and
													(C)make subgrants of
				a sufficient size and scope to enable the community organizations to build
				their capacity to manage initiatives, and sustain replication or expansion of
				the initiatives;
													(2)an assurance that
				the eligible entity will not make any subgrants to the parent organizations of
				the eligible entity, a subsidiary organization of the parent organization, or,
				if the eligible entity applied for funds under this section as a partnership,
				any member of the partnership;
												(3)an identification
				of, as appropriate—
													(A)the specific
				local geographical area referred to in subsection (f)(2)(A) that the eligible
				entity is proposing to serve; or
													(B)geographical
				areas referred to in subsection (f)(2)(B) that the eligible entity is likely to
				serve;
													(4)(A)information identifying
				the issue areas in which the eligible entity will work to improve measurable
				outcomes;
													(B)statistics on the needs related to
				those issue areas in, as appropriate—
														(i)the specific local geographical
				area described in paragraph (3)(A); or
														(ii)the geographical areas described
				in paragraph (3)(B), including statistics demonstrating that those geographical
				areas have the highest need in the specific issue area that the eligible entity
				is proposing to address; and
														(C)information on the specific measurable
				outcomes related to the issue areas involved that the eligible entity will seek
				to improve;
													(5)information
				describing the process by which the eligible entity selected, or will select,
				community organizations to receive the subgrants, to ensure that the community
				organizations—
													(A)are institutions
				with proven initiatives, with track records of achieving specific outcomes
				related to the measurable outcomes for the eligible entity;
													(B)articulate
				measurable outcomes for the use of the subgrant funds that are connected to the
				measurable outcomes for the eligible entity;
													(C)will use the
				funds to replicate or expand their initiatives;
													(D)provide a
				well-defined plan for replicating or expanding the initiatives funded;
													(E)can sustain the
				initiatives after the subgrant period concludes through reliable public
				revenues, earned income, or private sector funding;
													(F)have strong
				leadership and financial and management systems;
													(G)are committed to
				the use of data collection and evaluation for improvement of the
				initiatives;
													(H)will implement
				and evaluate innovative initiatives, to be important contributors to knowledge
				in their fields; and
													(I)will meet the
				requirements for providing matching funds specified in subsection (k);
													(6)information about
				the eligible entity, including its experience managing collaborative
				initiatives, or assessing applicants for grants and evaluating the performance
				of grant recipients for outcome-focused initiatives, and any other relevant
				information;
												(7)a commitment to
				meet the requirements of subsection (i) and a plan for meeting the
				requirements, including information on any funding that the eligible entity has
				secured to provide the matching funds required under that subsection;
												(8)a description of
				the eligible entity's plan for providing technical assistance and support,
				other than financial support, to the community organizations that will increase
				the ability of the community organizations to achieve their measurable
				outcomes;
												(9)information on
				the commitment, institutional capacity, and expertise of the eligible entity
				concerning—
													(A)collecting and
				analyzing data required for evaluations, compliance efforts, and other
				purposes;
													(B)supporting
				relevant research; and
													(C)submitting
				regular reports to the Corporation, including information on the initiatives of
				the community organizations, and the replication or expansion of such
				initiatives; and
													(10)a commitment to
				use data and evaluations to continuously improve the initiatives funded by the
				eligible entity.
												(h)Selection
				criteriaIn selecting
				eligible entities to receive grants under this section, the Corporation
				shall—
												(1)select eligible
				entities on a competitive basis;
												(2)select eligible
				entities on the basis of the quality of their selection process, as described
				in subsection (g)(5), the capacity of the eligible entities to manage Community
				Solutions Funds, and the potential of the eligible entities to sustain the
				Funds after the conclusion of the grant period; and
												(3)include among the
				grant recipients eligible entities that propose to provide subgrants to
				community organizations serving rural low-income communities.
												(i)Matching funds
				for grants
												(1)In
				generalThe Corporation may not make a grant to an eligible
				entity under this section for a Community Solutions Fund unless the entity
				agrees that, with respect to the cost described in subsection (d) for that
				Fund, the entity will make available matching funds in an amount not less that
				$1 for every $1 of funds provided under the grant.
												(2)Non-Federal
				share
													(A)Type and
				sourcesThe eligible entity shall provide the matching funds in
				cash. The eligible entity shall provide the matching funds from State, local,
				or private sources, which may include State or local agencies, businesses,
				private philanthropic organizations, or individuals.
													(B)Eligible
				entities including State Commissions or local government offices
														(i)In
				generalIn a case in which a State Commission, a local government
				office, or both entities are a part of the eligible entity, the State involved,
				the local government involved, or both entities, respectively, shall contribute
				not less than 30 percent and not more than 50 percent of the matching
				funds.
														(ii)Local
				government officeIn this subparagraph, the term local
				government office means the office of the chief executive officer of a
				unit of general local government.
														(3)ReductionThe
				Corporation may reduce by 50 percent the matching funds required by paragraph
				(1) for an eligible entity serving a community (such as a rural low-income
				community) that the eligible entity can demonstrate is significantly
				philanthropically underserved.
												(j)Subgrants
												(1)Subgrants
				authorizedAn eligible entity receiving a grant under this
				section is authorized to use the funds made available through the grant to
				award subgrants on a competitive basis to—
													(A)community
				organizations serving low-income communities within the specific local
				geographical area referred to in subsection (f)(2)(A); or
													(B)community
				organizations addressing a specific issue area referred to in subsection
				(f)(2)(B), in low-income communities in geographical areas referred to in that
				subsection.
													(2)Periods;
				amountsThe eligible entity shall make such subgrants for periods
				of not less than 3 and not more than 5 years, and may renew the grants for such
				periods, in amounts of not less than $100,000.
												(3)ApplicationsTo
				be eligible to receive a subgrant from an eligible entity under this section,
				including receiving a payment for that subgrant each year, a community
				organization shall submit an application to an eligible entity that serves the
				specific local geographical area, or geographical areas, that the community
				organization proposes to serve, at such time, in such manner, and containing
				such information as the eligible entity may require, including—
													(A)a description of
				the initiative the community organization carries out and plans to replicate or
				expand using funds received from the eligible entity, and how the initiative
				relates to the issue areas identified under subsection (g)(4)(A) in which the
				eligible entity has committed to work;
													(B)data on the
				measurable outcomes the community organization has improved, and information on
				the measurable outcomes the community organization seeks to improve by
				replicating or expanding an initiative, which shall be among the measurable
				outcomes the eligible entity is seeking to improve as identified under
				subsection (g)(4)(C);
													(C)an identification
				of the community in which the community organization proposes to carry out an
				initiative, which shall be within the specific local geographical area referred
				to in subsection (f)(2)(A) or the geographical areas referred to in subsection
				(f)(2)(B), that the eligible entity serves;
													(D)a description of
				how the community organization uses data to analyze and improve its
				initiatives;
													(E)specific evidence
				of how the community organization will meet the requirements for providing
				matching funds specified in subsection (k);
													(F)a description of
				how the community organization will sustain the replicated or expanded
				initiative after the conclusion of the subgrant period; and
													(G)any other
				information the eligible entity may require, including information necessary
				for the eligible entity to fulfill its obligations under subsection
				(g)(5).
													(k)Matching funds
				for subgrants
												(1)In
				generalAn eligible entity may not make a subgrant to a community
				organization under this section for an initiative described in subsection
				(j)(3)(A) unless the organization agrees that, with respect to the cost of
				carrying out that initiative, the organization will make available, on an
				annual basis, matching funds in an amount not less than $1 for every $1 of
				funds provided under the subgrant. If the community organization fails to make
				such matching funds available for a fiscal year, the eligible entity shall not
				make payments for the remaining fiscal years of the subgrant period,
				notwithstanding any other provision of this part.
												(2)Types and
				sourcesThe community organization shall provide the matching
				funds in cash. The community organization shall provide the matching funds from
				State, local, or private sources, which may include funds from State or local
				agencies, or private sector funding.
												(l)National
				functions
												(1)CorporationThe
				Corporation shall enter into a contract with an independent entity (referred to
				in this subsection as a national contractor) to evaluate the
				eligible entities, and the initiatives supported by the eligible
				entities.
												(2)National
				contractor
													(A)Research and
				reports
														(i)In
				generalThe national contractor shall collect data and conduct or
				support research with respect to the eligible entities, and the initiatives
				supported by the eligible entities, to determine the success of the program
				carried out under this section in replicating and expanding initiatives,
				including—
															(I)the success of
				the replicated or expanded initiatives in improving measurable outcomes;
				and
															(II)the success of
				the program in increasing philanthropic investments in
				philanthropically-underserved communities.
															(ii)ReportsThe
				national contractor shall submit reports to Congress and the Corporation
				including—
															(I)the data
				collected and the results of the research;
															(II)information on
				lessons learned about best practices from the activities carried out under this
				section, to improve those activities; and
															(III)a list of all
				eligible entities and community organizations receiving funds under this
				section.
															(B)Technical
				assistanceThe national contractor shall provide technical
				assistance to the eligible entities that receive grants under this
				section.
													(C)Knowledge
				managementThe national contractor shall maintain a clearinghouse
				for information on best practices resulting from initiatives supported by the
				eligible entities.
													(D)ReservationOf
				the funds appropriated under section 501(a)(5)(B) for a fiscal year, not more
				than 5 percent may be used to carry out this subsection.
													IIIInnovation
				Fellowships Pilot Program
										167B.Program
											(a)GrantsThe
				Corporation shall make grants, on a competitive basis, to individuals to pay
				for the Federal share of carrying out projects in which the individuals
				establish innovative nonprofit organizations to address national and local
				challenges.
											(b)Amounts,
				periods, and number of grantsThe Corporation shall make the
				grants for periods of 2 years. The Corporation shall make the grants in amounts
				of not more than $100,000. The Corporation shall make not more than 25 grants
				under subsection (a) in a fiscal year.
											(c)PaymentsThe
				Corporation shall make the grant awards through annual payments, for the 2
				years of the grant periods.
											(d)Eligible
				applicantTo be eligible to apply for a grant under this section,
				an individual shall—
												(1)have completed at
				least 1 term or period of service as a participant in a national service
				program under subtitle C or G, as a participant in a program under subtitle E
				or section 198E, or as a volunteer in a program under part A of title I of the
				Domestic Volunteer Service Act of 1973 (42 U.S.C. 4951 et seq.); or
												(2)be a veteran, as
				defined in section 101 of title 38, United States Code.
												(e)Initial
				application
												(1)In
				generalTo be eligible to receive a grant under this section, and
				a payment for the first year of the grant period, an individual shall submit an
				application to the Corporation at such time, in such manner, and containing
				such information as the Corporation may require.
												(2)ContentsAt
				a minimum, the application shall include—
													(A)a description of
				the national or local challenge that the individual seeks to address through
				the project involved;
													(B)a description of
				the project the individual is proposing or the organization the individual is
				proposing to establish through the project, including information describing
				why the individual's proposal to address the challenge is innovative;
													(C)information
				describing how the individual proposes to address the challenge at the
				community level; and
													(D)information
				describing the location of the project and the community the individual
				proposes to serve through the project, including relevant data about the
				challenge in that community.
													(f)Subsequent
				applicationTo be eligible to receive a payment for the second
				year of the grant period, the individual shall submit to the
				Corporation—
												(1)a report on the
				actions taken by the individual, and, if applicable, the nonprofit organization
				established using funds provided under this section, to carry out the project;
				and
												(2)information
				describing how the individual will comply with the non-Federal share
				requirement described in subsection (g) for the second year of the grant
				period.
												(g)Non-Federal
				share
												(1)In
				generalThe Federal share of the cost of carrying out a project
				under this section shall be—
													(A)100 percent for
				the first year of the grant period; and
													(B)50 percent for
				the second year of the grant period.
													(2)Non-federal
				shareThe individual may provide the non-Federal share of the
				cost in cash or in kind, fairly evaluated, including plant, equipment, or
				services. The individual may provide the non-Federal share from State, local,
				or private sources.
												(h)ConsiderationIn
				reviewing applications, the Corporation shall take into consideration the
				likelihood that a project proposed to serve a community, if successful, will be
				replicable in other communities.
											(i)Technical
				assistanceThe Corporation may reserve 15 percent of the funds
				appropriated to carry out this section to provide technical assistance to
				individuals and nonprofit organizations carrying out projects under this
				section.
											.
						(b)Authorization
			 of appropriationsSection 501(a) of the National and Community
			 Service Act of 1990 (42 U.S.C. 12681(a)) is amended by adding at the end the
			 following:
						
							(5)Subtitle
				fThere are authorized to be appropriated—
								(A)to carry out
				section 167, such sums as may be necessary for each of fiscal years 2009
				through 2013;
								(B)to carry out
				section 167A, $50,000,000 for fiscal year 2009, $60,000,000 for fiscal year
				2010, $70,000,000 for fiscal year 2011, $80,000,000 for fiscal year 2012, and
				$100,000,000 for fiscal year 2013, and such sums as may be necessary for each
				subsequent fiscal year; and
								(C)to carry out
				section 167B, $3,500,000 for fiscal year 2009, and $5,000,000 for each
				subsequent fiscal
				year.
								.
					CServeAmerica
			 Corps
				131.Corps
					(a)FindingsCongress
			 finds the following:
						(1)Since 1993, over
			 500,000 individuals have served in national service positions, meeting unmet
			 human, educational, environmental, and public safety needs of the United
			 States.
						(2)Full- and
			 part-time national service can effectively promote an ethic of service and
			 volunteering, and former national service participants are likely to remain
			 engaged in national service, and participate in community and public
			 service.
						(3)Focused national
			 service efforts can effectively tackle pressing national challenges, such as
			 improving education for low-income students, increasing energy conservation,
			 and improving the health, well-being, and economic opportunities of the
			 neediest individuals in the Nation.
						(4)An increasing
			 number of individuals in the United States who are retiring or age 50 or older
			 indicate an interest in service, with almost 60 percent of such individuals
			 indicating that they would consider taking jobs now or in the future to serve
			 their communities.
						(b)PurposesThe
			 purposes of this section are—
						(1)to provide
			 opportunities by 2013 for 250,000 individuals annually to participate in a year
			 of service, by providing funding for an additional 175,000 individuals (in
			 addition to the 75,000 individuals already participating) each year to so
			 participate, and to continue growing national service in the future;
						(2)to focus national
			 service in the areas of national need such service has the capacity to address,
			 such as improving education for low-income students, increasing energy
			 conservation, improving access to health care for, and the health status of,
			 individuals in medically underserved populations, and creating new economic
			 opportunities for low-income individuals; and
						(3)to encourage
			 encore service and draw on the talents and experience of
			 individuals age 50 and older, by providing better opportunities and incentives
			 for individuals of that age to serve.
						(c)General
			 authorityTitle I of the
			 National and Community Service Act of 1990 (42 U.S.C. 12511 et seq.), as
			 amended by section 121, is further amended by inserting after subtitle F the
			 following:
						
							GServeAmerica
				Corps
								168.Corps
									(a)DefinitionsIn
				this section:
										(1)21st century
				community learning centerThe term 21st century community
				learning center has the meaning given the term community learning
				center, as defined in section 4201 of the Elementary and Secondary
				Education Act of 1965 (20 U.S.C. 7171).
										(2)Clean Energy
				Service CorpsThe term Clean Energy Service Corps
				means the participants who improve performance on clean energy indicators
				through the grants funded under subsection (c)(3).
										(3)Clean Energy
				Service Corps FundThe term Clean Energy Service Corps
				Fund means the Clean Energy Service Corps Fund established under
				subsection (b)(3).
										(4)Clean energy
				indicatorsThe term clean energy indicators
				means—
											(A)number of housing
				units of low-income households weatherized or retrofitted to improve energy
				efficiency;
											(B)annual energy
				costs (to determine savings in those costs) at facilities where participants
				have provided service;
											(C)number of
				national parks, State parks, city parks, county parks, forest preserves, or
				trails or rivers owned or maintained by the Federal Government or a State, that
				are cleaned or improved;
											(D)another indicator
				relating to clean energy that the Corporation, in consultation with the
				Administrator of the Environmental Protection Agency and the Secretary of
				Energy, establishes for a given year; and
											(E)a local indicator
				(applicable to a particular eligible entity and on which an improvement in
				performance is needed) relating to clean energy, proposed by that eligible
				entity in an application submitted to, and approved by, a State Commission or
				the Corporation under this section.
											(5)College-going
				rateThe term college-going rate means the
				percentage of high school graduates who enroll in an institution of higher
				education in the school year immediately following graduation from high
				school.
										(6)Education
				CorpsThe term Education Corps means the
				participants who improve performance on education indicators through the grants
				funded under subsection (c)(1).
										(7)Education Corps
				FundThe term Education Corps Fund means the
				Education Corps Fund established under subsection (b)(1).
										(8)Education
				indicatorsThe term education indicators
				means—
											(A)student
				engagement, including student attendance and student behavior;
											(B)student academic
				achievement;
											(C)high school
				graduation rates;
											(D)college-going
				rates for high school graduates;
											(E)college
				persistence rates for high school graduates;
											(F)an additional
				indicator relating to improving education for students that the Corporation, in
				consultation with the Secretary of Education, establishes for a given year;
				and
											(G)a local indicator
				(applicable to a particular eligible entity and on which an improvement in
				performance is needed) relating to improving education for students, proposed
				by that eligible entity in an application submitted to, and approved by, a
				State Commission or the Corporation under this section.
											(9)Eligible
				entityThe term eligible entity means an entity
				that—
											(A)is a nonprofit
				organization with a proven record of improving, or a promising strategy to
				improve, performance on appropriate indicators described in this
				subsection;
											(B)meets the
				eligibility requirements to receive a grant under subtitle C; and
											(C)if the entity is
				seeking to receive (or has received) a grant directly under subsection (c), is
				seeking to carry out (or is carrying out) a national service program in 2 or
				more States.
											(10)Encore service
				programThe term encore service program means a
				program, carried out by an eligible entity under subsection (c), that—
											(A)involves a
				significant number of participants age 50 or older in the program; and
											(B)takes advantage
				of the skills and experience that such participants offer in the design and
				implementation of the program.
											(11)Healthy
				Futures CorpsThe term Healthy Futures Corps means
				the participants who improve performance on health indicators through the
				grants funded under subsection (c)(2).
										(12)Healthy
				Futures Corps FundThe term Healthy Futures Corps
				Fund means the Healthy Futures Corps Fund established under subsection
				(b)(2).
										(13)Health
				indicatorsThe term health indicators means—
											(A)access to health
				care among economically disadvantaged individuals and individuals who are
				members of medically underserved populations;
											(B)access to health
				care for uninsured individuals, including such individuals who are economically
				disadvantaged children;
											(C)participation,
				among economically disadvantaged individuals and individuals who are members of
				medically underserved populations, in disease prevention and health promotion
				initiatives, particularly those with a focus on addressing common health
				conditions, addressing chronic diseases, and decreasing health
				disparities;
											(D)health literacy
				of patients;
											(E)an additional
				indicator, relating to improving or protecting the health of economically
				disadvantaged individuals and individuals who are members of medically
				underserved populations, that the Corporation, in consultation with the
				Secretary of Health and Human Services and the Director of the Centers for
				Disease Control and Prevention, establishes for a given year; and
											(F)a local indicator
				(applicable to a particular eligible entity and on which an improvement in
				performance is needed) relating to improving or protecting the health of
				economically disadvantaged individuals and individuals who are members of
				medically underserved populations, proposed by that eligible entity in an
				application submitted to, and approved by, a State Commission or the
				Corporation under this section.
											(14)High
				schoolThe term high school means a public school,
				including a public high school, that provides high school education, as
				determined by State law.
										(15)Medically
				underserved areaThe term medically underserved area
				means an urban or rural area designated by the Secretary of Health and Human
				Services as an area with a shortage of personal health services.
										(16)Medically
				underserved populationThe term medically underserved
				population has the meaning given the term in section 330(b)(3) of the
				Public Health Service Act (42 U.S.C. 254b(b)(3)).
										(17)Opportunity
				CorpsThe term Opportunity Corps means the
				participants who improve performance on opportunity indicators through the
				grants funded under subsection (c)(4).
										(18)Opportunity
				Corps FundThe term Opportunity Corps Fund means the
				Opportunity Corps Fund established under subsection (b)(4).
										(19)Opportunity
				indicatorsThe term opportunity indicators
				means—
											(A)financial
				literacy among economically disadvantaged individuals;
											(B)housing units
				built or improved for economically disadvantaged individuals or low-income
				families;
											(C)economically
				disadvantaged individuals with access to job training and other skill
				enhancement;
											(D)economically
				disadvantaged individuals with access to information about job placement
				services;
											(E)an additional
				indicator relating to improving economic opportunity for economically
				disadvantaged individuals that the Corporation, in consultation with the
				Secretary of Health and Human Services and the Secretary of Labor, establishes
				for a given year; and
											(F)a local indicator
				(applicable to a particular eligible entity and on which an improvement in
				performance is needed) relating to improving economic opportunity for
				economically disadvantaged individuals, proposed by that eligible entity in an
				application submitted to, and approved by, a State Commission or the
				Corporation under this section.
											(20)Poverty
				lineThe term poverty line has the meaning given the
				term in section 673 of the Community Services Block Grant Act (42 U.S.C.
				9902).
										(21)StudentThe
				term student means a public elementary school or public secondary
				school student.
										(b)Funds and
				availability
										(1)Education Corps
				FundThe Corporation shall establish an account to be known as
				the Education Corps Fund.
										(2)Healthy Futures
				Corps FundThe Corporation shall establish an account to be known
				as the Healthy Futures Corps Fund.
										(3)Clean Energy
				Service Corps FundThe Corporation shall establish an account to
				be known as the Clean Energy Service Corps Fund.
										(4)Opportunity
				Corps FundThe Corporation shall establish an account to be known
				as the Opportunity Corps Fund.
										(c)Program
				authorized
										(1)Education
				Corps
											(A)GrantsThe
				Corporation may use the amounts made available for the Education Corps Fund to
				make grants under this paragraph to State Commissions and eligible entities, as
				described in paragraph (5).
											(B)ProgramsThe
				Corporation shall make the grants to pay for the Federal share of the cost of
				carrying out full- or part-time national service programs that are consistent
				with subtitle C and that improve performance on education indicators, through
				the service of the participants in the programs.
											(2)Healthy Futures
				Corps
											(A)GrantsThe
				Corporation may use the amounts made available for the Healthy Futures Corps
				Fund to make grants under this paragraph to State Commissions and eligible
				entities, as described in paragraph (5).
											(B)ProgramsThe
				Corporation shall make the grants to pay for the Federal share of the cost of
				carrying out full- or part-time national service programs that are consistent
				with subtitle C and that improve performance on health indicators, through the
				service of the participants in the programs.
											(3)Clean Energy
				Service Corps
											(A)GrantsThe
				Corporation may use the amounts made available for the Clean Energy Service
				Corps Fund to make grants under this paragraph to State Commissions and
				eligible entities, as described in paragraph (5).
											(B)ProgramsThe
				Corporation shall make the grants to pay for the Federal share of the cost of
				carrying out full- or part-time national service programs that are consistent
				with subtitle C and that improve performance on clean energy indicators,
				through the service of the participants in the programs.
											(4)Opportunity
				Corps
											(A)GrantsThe
				Corporation may use the amounts made available for the Opportunity Corps Fund
				to make grants under this paragraph to State Commissions and eligible entities,
				as described in paragraph (5).
											(B)ProgramsThe
				Corporation shall make the grants to pay for the Federal share of the cost of
				carrying out full- or part-time national service programs that are consistent
				with subtitle C and that improve performance on opportunity indicators, through
				the service of the participants in the programs.
											(5)Formula and
				competitive grantsFor purposes of making grants under paragraph
				(1), (2), (3), or (4), the Corporation shall carry out the following:
											(A)Formula
				grants
												(i)Grants to
				certain States
													(I)In
				generalFrom 331/3 percent of the amount
				available in the Fund described in that paragraph for a fiscal year (after the
				Corporation makes the reservation described in subsection (i)), the Corporation
				shall make grants (including financial assistance and a corresponding allotment
				of approved national service positions). The Corporation shall make the grants
				to the State Commission of each of the several States, the District of
				Columbia, and the Commonwealth of Puerto Rico that has an application approved
				by the Corporation under subsection (e), from allotments described in subclause
				(II).
													(II)AllotmentThe
				amount allotted as a grant to each such State under subclause (I) for a fiscal
				year shall be equal to the amount that bears the same ratio to that
				331/3 percent of the amount available in that Fund for
				that fiscal year as the population of the State bears to the total population
				of the several States, the District of Columbia, and the Commonwealth of Puerto
				Rico.
													(ii)Grants to
				certain territories and possessions
													(I)In
				generalFrom 1 percent of the amount available in the Fund
				described in that paragraph for a fiscal year (after the Corporation makes the
				reservation described in subsection (i)), the Corporation shall make grants
				(including financial assistance and a corresponding allotment of approved
				national service positions). The Corporation shall make the grants to the State
				Commission for each of the United States Virgin Islands, Guam, American Samoa,
				and the Commonwealth of the Northern Mariana Islands that has an application
				approved by the Corporation under subsection (e), from allotments described in
				subclause (II).
													(II)AllotmentThe
				amount allotted as a grant to each such State under subclause (I) for a fiscal
				year shall be equal to the amount that bears the same ratio to that 1 percent
				of the amount available in that Fund for that fiscal year as the population of
				the State bears to the total population of the States referred to in subclause
				(I).
													(iii)Grants to
				Indian tribes
													(I)In
				generalFrom 1 percent of the amount available in the Fund
				described in that paragraph for a fiscal year (after the Corporation makes the
				reservation described in subsection (i)), the Corporation shall make grants
				(including financial assistance and a corresponding allotment of approved
				national service positions) to Indian tribes that have applications approved by
				the Corporation under subsection (e). The funds allotted for such grants shall
				be allotted by the Corporation on a competitive basis in accordance with the
				respective needs of the Indian tribes.
													(II)ApplicationFor
				purposes of this subtitle, other than this subparagraph, a reference to a State
				Commission shall be considered to include a reference to the governing body of
				an Indian tribe, and a reference to a State shall be considered to include a
				reference to an Indian tribe or the geographic area in which the tribe resides.
				The Corporation shall have authority to issue standards to apply the provisions
				of this subtitle (other than this subparagraph) to Indian tribes.
													(iv)Effect of
				failure to applyIf a State or Indian tribe fails to apply for,
				or fails to give notice to the Corporation of its intent to apply for, an
				allotment under this subparagraph, the Corporation shall use the amount that
				would have been allotted under this subparagraph to the State or Indian
				tribe—
													(I)to make grants
				(including financial assistance and a corresponding allotment of approved
				national service positions) to other eligible entities that propose to carry
				out national service programs in the State on behalf of the Indian tribe;
				and
													(II)after making
				grants under subclause (I), to make a reallotment to other States and Indian
				tribes that have applications approved by the Corporation under subsection
				(e).
													(B)Competitive
				grantsFrom the remainder of the amount available in that Fund
				for that fiscal year, the Corporation shall make grants (including such
				assistance and corresponding allotment), on a competitive basis, to State
				Commissions and eligible entities that have such approved applications.
											(6)Terms and
				conditions
											(A)In
				generalExcept as otherwise expressly provided in this section
				and subtitle D, the terms and conditions of grants made under this subsection
				shall be consistent with the provisions of subtitle C concerning terms and
				conditions of grants made under section 121(a). Those terms and conditions
				shall apply with respect to grants and allotments requested, national service
				positions and national service programs proposed, and applications submitted,
				under this section.
											(B)Investment in
				national serviceFor purposes of applying the provisions of part
				I of subtitle C under this subsection, sections 122(c), 125, and 126 shall not
				apply.
											(C)Application,
				approval, and allocationState Commissions and eligible entities
				shall apply for the grants, and the grants (and the financial assistance and
				approved national service positions made available through the grants) shall be
				allocated among State Commissions and eligible entities, in a manner consistent
				with this section. Except as otherwise provided in this section, subsections
				(a) through (d) of section 129, subsections (a) through (d), and (g), of
				section 130, subsections (a)(1) and (f) of section 131, and subsections (a),
				(b), (d), and (e) of section 133 shall not apply to such applications and
				allocations.
											(D)National
				service participantsExcept as otherwise expressly provided in
				this section and subtitle D, the terms and conditions that apply to
				participants in programs carried out under such grants (including provisions
				relating to participant eligibility, selection, terms of service, and benefits)
				shall be consistent with the provisions of subtitle C concerning terms and
				conditions that apply to participants in programs under subtitle C.
											(7)Number of
				positionsThe Corporation shall—
											(A)establish or
				increase the number of positions that are approved as approved national service
				positions under this subtitle during each of fiscal years 2009 through
				2013;
											(B)establish the
				number of the approved positions as 25,000 for fiscal year 2009; and
											(C)increase the
				number of the approved positions to—
												(i)50,000 for fiscal
				year 2010;
												(ii)75,000 for
				fiscal year 2011;
												(iii)125,000 for
				fiscal year 2012; and
												(iv)175,000 for
				fiscal year 2013.
												(d)Eligible
				entities
										(1)In
				generalEligible entities shall carry out the national service
				programs under subsection (c).
										(2)QualificationTo
				be qualified to carry out a national service program under subsection (c), an
				eligible entity shall—
											(A)receive a grant
				under subsection (c); or
											(B)be selected to
				carry out the program through a competitive process, by a State Commission that
				receives a grant under subsection (c).
											(e)Application
										(1)In
				generalTo be qualified to receive a grant under subsection (c)
				for a national service program, a State Commission or an eligible entity shall
				submit an application to the Corporation at such time, in such manner, and
				containing such information as the Corporation may require, which shall
				include—
											(A)information
				describing how the eligible entity proposed to carry out the program proposes
				to utilize funds under a paragraph of subsection (c) to improve performance on
				the corresponding indicators described in subsection (a) utilizing
				participants, including the activities in which such participants will engage
				to improve performance on those indicators;
											(B)information
				identifying the geographical area in which the eligible entity proposed to
				carry out the program proposes to use funds under a paragraph of subsection (c)
				to improve performance on the corresponding indicators described in subsection
				(a), including demographic information on the students or individuals, as
				appropriate, in such area, and statistics demonstrating the need to improve
				such indicators in such area;
											(C)with respect to a
				grant to carry out a national service program under a paragraph of subsection
				(c), information describing the experience of the eligible entity proposed to
				carry out the program in improving performance on the corresponding indicators
				described in subsection (a), including whether the entity has previously
				utilized participants to improve performance on such indicators, and if so, the
				activities in which such participants have engaged;
											(D)if applicable,
				information on how the eligible entity described in subparagraph (A) will work
				with other community-based agencies to carry out activities to improve
				performance on the corresponding indicators described in subsection (a) using
				such funds;
											(E)a description
				of—
												(i)the type of
				positions into which participants will be placed, using the assistance provided
				under subsection (c), including descriptions of the specific tasks to be
				performed by such participants, and the minimum qualifications that individuals
				will be required to meet to become participants in such program; and
												(ii)the number of
				proposed full- and part-time national service positions for which participants
				will receive the national service educational award described in subtitle
				D;
												(F)a description
				consistent with the description required by section 130(b)(12) for the national
				service positions proposed;
											(G)information and
				assurances consistent with those described in subsections (e) and (f) of
				section 130, subsections (a)(2), (b), (c), (d)(1), and (e) of section 131, and
				section 132(a), for the grant requested and the national service program and
				national service positions proposed, except as provided in subsection
				(g)(1)(B);
											(H)measurable goals,
				to be used for annual measurements of the program on 1 or more of the
				corresponding indicators described in subsection (a);
											(I)in the case of a
				grant under subsection (c)(1), information on how the eligible entity described
				in subparagraph (A) will enter into partnerships with local educational
				agencies and schools to carry out activities to improve performance on
				education indicators using funds received under this subsection (c);
											(J)in the case of a
				grant under subsection (c)(4)—
												(i)if the program is
				designed to improve economic opportunity by engaging economically disadvantaged
				individuals as participants—
													(I)the minimum and
				maximum percentages of participants who will be economically disadvantaged
				individuals; and
													(II)if applicable,
				information on the skills and training those individuals will receive that will
				assist those individuals in obtaining jobs after completion of their service
				under the grant; and
													(ii)information on
				the number and percentage of individuals, including children, in families with
				family incomes below the poverty line in the community to be served; and
												(K)any other
				information the Corporation may require.
											(2)Request for
				waiver
											(A)Requirements
				relating to educational awardsAn applicant may include in the
				application a request for a waiver (including a justification of the need for
				such waiver and information describing how such waiver will assist the
				applicant in improving performance on the appropriate indicators described in
				subsection (a)) of requirements relating to the Corporation’s provision of a
				national service educational award to or on behalf of a participant in the
				program, which may include—
												(i)in the case of a
				grant under subsection (c)(1), requirements relating to the minimum age for a
				participant under section 137(a)(4); and
												(ii)in the case of a
				grant under any paragraph of subsection (c), requirements relating to
				individuals who receive a national service educational award under section
				146(a) and related provisions, to allow the eligible entity proposed to carry
				out the program to select participants to serve in approved national service
				positions (with eligibility for national service educational awards) from among
				a prespecified group of participants, if the request describes the process by
				which the participants serving in such positions will be selected from such
				group.
												(B)Requirements
				relating to use of allotments for programs
												(i)In
				generalA State Commission may include in the application a
				request that the Corporation—
													(I)waive provisions
				requiring the State to use an allotment from a Fund, described in subsection
				(c)(5)(A), for corresponding programs described in a paragraph of subsection
				(c); and
													(II)permit the State
				to use funds from the allotment for other programs described in another
				paragraph of subsection (c).
													(ii)InformationThe
				State Commission shall include in the request—
													(I)information
				demonstrating that the State has not received a sufficient number of
				applications of adequate quality to carry out the corresponding programs
				referred to in clause (i)(I); and
													(II)information
				identifying the other programs referred to in clause (i)(II), and the amount of
				funds from the allotment that the State intends to use for each such
				program.
													(iii)TreatmentIf
				the Corporation approves the waiver, and permits the State to use funds from
				the allotment for programs described in a paragraph of subsection (c), for
				purposes of this subtitle (other than subsection (c)(5)(A)), the funds shall be
				considered to be part of a grant made under that paragraph.
												(3)Limitation on
				same project in multiple applicationsThe Corporation shall
				reject an application submitted under this subsection if a project proposed to
				be conducted using assistance requested by the applicant is already described
				in another application pending before the Corporation.
										(f)Consultation
										(1)Officials
											(A)Education
				corpsThe Corporation shall consult with the Secretary of
				Education as appropriate in making grants under subsection (c)(1) and
				developing additional indicators described in subsection (a)(8)(F).
											(B)Healthy futures
				corpsThe Corporation shall consult with the Secretary of Health
				and Human Services and the Director of the Centers for Disease Control and
				Prevention as appropriate in making grants under subsection (c)(2) and
				developing additional indicators described in subsection (a)(13)(E).
											(C)Clean energy
				service corpsThe Corporation shall consult with the Secretary of
				Energy and the Administrator of the Environmental Protection Agency as
				appropriate in making grants under subsection (c)(3) and developing additional
				indicators described in subsection (a)(4)(D).
											(D)Opportunity
				corpsThe Corporation shall consult with the Secretary of Health
				and Human Services and the Secretary of Labor as appropriate in making grants
				under subsection (c)(4) and developing additional indicators described in
				subsection (a)(19)(E).
											(2)Review
				panelsThe Corporation shall—
											(A)establish panels
				of experts for the purpose of securing recommendations on applications
				submitted under subsection (e) for more than $250,000 in assistance, or for a
				number of national service positions that would require more than $250,000 in
				national service educational awards; and
											(B)consider the
				opinions of such panels prior to making determinations on such
				applications.
											(g)Allocation of
				financial assistance and positions
										(1)Allocation
											(A)In
				generalIn making grants under subsection (c), the Corporation
				shall allocate the financial assistance and approved national service positions
				provided through the grants among eligible entities proposed to carry out
				national service programs described in subsection (c).
											(B)Approved
				national service positions onlyIn making those grants, the
				Corporation—
												(i)may make some
				grants that provide only approved national service positions (as opposed to
				financial assistance and such positions) for some or all of the participants in
				the national service programs involved; but
												(ii)shall ensure
				that not more than 35 percent of the participants in the national service
				programs described in subsection (c) will receive only approved national
				service positions through the grants.
												(C)Full-time
				positionsIn making the grants, the Corporation shall ensure that
				50 percent of the approved national service positions provided through the
				grants shall be full-time national service positions.
											(2)PriorityIn
				awarding financial assistance and approved national service positions to
				eligible entities proposed to carry out national service programs described in
				subsection (c)—
											(A)in the case of a
				grant under subsection (c)(2)—
												(i)the Corporation
				may give priority to such eligible entities that propose to develop policies to
				provide, and provide, support for participants who, after completing service
				under this section, will undertake careers to improve performance on health
				indicators; and
												(ii)the Corporation
				shall give priority to such eligible entities that propose to carry out
				national service programs in medically underserved areas;
												(B)in the case of a
				grant under subsection (c)(3), the Corporation shall give priority to such
				eligible entities that propose to recruit individuals for the Clean Energy
				Service Corps so that significant percentages of participants in the Corps are
				economically disadvantaged individuals, and provide to such individuals
				training to develop skills needed for clean energy jobs for which there is
				ongoing demand or there is predicted to be future demand; and
											(C)in the case of a
				grant under subsection (c)(4), the Corporation shall give priority to such
				eligible entities that propose to—
												(i)improve economic
				opportunity by engaging a significant percentage of economically disadvantaged
				individuals as participants to provide services and benefits to other
				economically disadvantaged individuals; or
												(ii)serve a
				community with a high number and percentage of individuals, including children,
				in families with family incomes below the poverty line.
												(3)Geographic
				diversityThe Corporation shall ensure that eligible entities
				receiving financial assistance or positions under subsection (c) are
				geographically diverse and include entities proposing national service programs
				to be conducted in urban or rural areas.
										(4)Encore service
				programs
											(A)Formula
				grantsEach State receiving a grant under subsection (c)(5)(A)
				for a fiscal year shall make an effort to make available not less than 10
				percent of the financial assistance and approved national service positions
				provided through the grant for that fiscal year to eligible entities proposed
				to carry out encore service programs, unless the State Commission involved does
				not receive a sufficient number of applications of adequate quality to justify
				making that percentage available to those eligible entities.
											(B)Competitive
				grantsIn making grants under subsection (c)(5)(B) for a fiscal
				year, the Corporation shall make an effort to allocate not less than 10 percent
				of the financial assistance and approved national service positions provided
				through the grants for that fiscal year to eligible entities proposed to carry
				out encore service programs, unless the Corporation does not receive a
				sufficient number of applications of adequate quality to justify making that
				percentage available to those eligible entities.
											(5)Educational
				awardsA participant who serves in a national service program
				that receives a grant under subsection (c) shall be considered to have served
				in an approved national service position and, upon meeting the requirements of
				section 147 (or the requirements specified in a waiver granted under subsection
				(e)(2)(A)), shall be eligible for a national service educational award
				described in section 147. The Corporation shall transfer an appropriate amount
				of funds to the National Service Trust to provide for the national service
				educational awards for such participants.
										(h)Use of
				assistance
										(1)Eligible
				entitiesAn eligible entity that receives financial assistance or
				positions under a paragraph of subsection (c) shall use the financial
				assistance or positions to carry out full-time or part-time national service
				programs, including summer programs, described in that paragraph of subsection
				(c) that are designed to improve performance on the corresponding indicators
				described in subsection (a) in low-income communities.
										(2)Participant
				activitiesA participant in such a program shall address
				identified community needs by carrying out activities (which may include
				providing direct service, recruiting and coordinating the activities of
				volunteers providing direct service, and building the capacity of local
				organizations and communities) designed to improve performance on the
				corresponding indicators described in subsection (a), such as—
											(A)in the case of a
				program carried out under subsection (c)(1)—
												(i)tutoring, or
				providing other academic support to students;
												(ii)mentoring
				students, including adult or peer mentoring;
												(iii)linking needed
				integrated services and comprehensive supports with students, their families,
				and their public schools;
												(iv)improving the
				school climate involved;
												(v)providing
				assistance to a school in expanding the school day by strengthening the quality
				of staff in an expanded learning time initiative, a program of a 21st century
				community learning center, or a high-quality after-school program;
												(vi)assisting
				schools and local educational agencies in improving and expanding high-quality
				service-learning programs that keep students engaged in schools by providing
				service-learning coordinators; and
												(vii)involving
				family members of students in supporting teachers and students;
												(B)in the case of a
				program carried out under subsection (c)(2)—
												(i)assisting
				economically disadvantaged individuals in navigating the health care
				system;
												(ii)assisting
				individuals in obtaining access to health care for themselves or their
				children;
												(iii)educating
				economically disadvantaged individuals and individuals who are members of
				medically underserved populations about, and engaging individuals described in
				this clause in, initiatives regarding navigating the health care system and
				regarding disease prevention and health promotion, with a particular focus on
				common health conditions, chronic diseases, and conditions, for which disease
				prevention and health promotion measures exist and for which socioeconomic,
				geographic, and racial and ethnic health disparities exist, such as initiatives
				concerning—
													(I)cardiovascular
				disease;
													(II)diabetes
				education;
													(III)cancer
				screening;
													(IV)HIV infection or
				AIDS;
													(V)immunizations;
				and
													(VI)infant
				mortality;
													(iv)improving health
				literacy of patients;
												(v)providing
				translation services at clinics and in emergency rooms to improve health care;
				and
												(vi)assisting in
				health promotion interventions that improve health status, and helping people
				adopt and maintain healthy lifestyles and habits to improve health
				status;
												(C)in the case of a
				program carried out under subsection (c)(3)—
												(i)weatherizing and
				retrofitting housing units for low-income households to improve the energy
				efficiency of such housing units;
												(ii)building energy
				efficient housing units in low-income communities;
												(iii)conducting
				energy audits for low-income households and recommending ways for the
				households to improve energy efficiency;
												(iv)working with
				schools and youth programs to educate students and youth about ways to reduce
				home energy use and improve the environment, including conducting
				service-learning projects to provide such education;
												(v)assisting in the
				development of local recycling programs;
												(vi)improving
				national and State parks, city parks, county parks, forest preserves, and
				trails owned or maintained by the Federal Government or a State, including
				planting trees, carrying out reforestation, and making trail enhancements;
				and
												(vii)cleaning and
				improving rivers maintained by the Federal Government or a State; and
												(D)in the case of a
				program carried out under subsection (c)(4)—
												(i)providing
				financial literacy education to economically disadvantaged individuals,
				including financial literacy education with regard to credit management,
				financial institutions including banks and credit unions, and utilization of
				savings plans;
												(ii)assisting in the
				construction of housing units including energy efficient homes, in low-income
				communities;
												(iii)assisting
				individuals in obtaining access to health care for themselves or their
				children;
												(iv)assisting
				individuals in obtaining information about Federal, State, local, or private
				programs or benefits focused on assisting economically disadvantaged
				individuals, economically disadvantaged children, or low-income
				families;
												(v)improving
				opportunities for economically disadvantaged children and youth to become
				involved in youth development organizations;
												(vi)facilitating
				enrollment in and completion of job training for economically disadvantaged
				individuals; and
												(vii)assisting
				economically disadvantaged individuals in obtaining access to job placement
				assistance.
												(i)Reservation of
				funds for review panels and training and technical assistance
										(1)In
				generalBefore allotting funds under subsection (c)(5), the
				Corporation shall reserve an equal percentage (but not more than 4 percent) of
				the amounts available in each Fund described in a paragraph of subsection (b),
				to—
											(A)carry out
				activities concerning review panels as provided in subsection (f)(2);
				and
											(B)provide training
				and technical assistance to eligible entities, including training and technical
				assistance to assist eligible entities carrying out national service programs
				with a Corps described in subsection (a) in—
												(i)coordinating
				efforts; and
												(ii)improving the
				ability of the Corps to improve performance on the corresponding indicators
				described in subsection (a).
												(2)Training and
				technical assistanceThe Corporation may, as appropriate, consult
				with the corresponding officials described in subsection (f)(1) in planning and
				carrying out the training and technical assistance.
										(j)ReportNot
				later than 60 days after the end of each fiscal year for which the Corporation
				makes grants under a paragraph of subsection (c), the Corporation shall prepare
				and submit to Congress a report containing—
										(1)information
				describing how the Corporation allocated financial assistance and approved
				national service positions among eligible entities proposed to carry out
				national service programs described in that paragraph for that fiscal
				year;
										(2)a measure of the
				extent to which the national service programs improved performance on the
				corresponding indicators described in subsection (a); and
										(3)information
				describing how the Corporation is coordinating—
											(A)the national
				service programs funded under that paragraph; with
											(B)applicable
				programs, as determined by the Corporation, carried out under subtitles B and C
				of this title, and part A of title I and parts A and B of title II of the
				Domestic Volunteer Service Act of 1973 (42 U.S.C. 4951 et seq., 5001, 5011)
				that improve performance on those indicators or otherwise address identified
				community needs.
											(k)Incentives for
				encore service
										(1)Incentives
				study
											(A)StudyThe
				Corporation shall study the use of additional incentives (other than incentives
				provided by this Act on the date of enactment of the
				Serve America Act), to attract
				individuals who are age 50 or older to perform service under subtitle C or this
				subtitle.
											(B)ReportNot
				later than 2 years after the date of enactment of the
				Serve America Act, the
				Corporation shall prepare and submit to Congress a report containing the
				results of the study.
											(2)IncentivesNot
				later than 2 years after the date of enactment of the
				Serve America Act, the
				Corporation shall, notwithstanding any other provision of this title, implement
				through a pilot program additional incentives that the Corporation has found,
				through the study described in paragraph (1), to be effective to attract
				individuals described in paragraph (1)(A) to perform service under subtitle C
				or this
				subtitle.
										.
					(d)National
			 service educational awards
						(1)TrustSection
			 145 of the National and Community Service Act of 1990 (42 U.S.C. 12601) is
			 amended—
							(A)in subsection
			 (a)(1), by striking section 501(a)(2) and inserting
			 paragraph (2) or (6) of section 501(a); and
							(B)in subsection
			 (d)(4), by striking subtitle C and inserting subtitle C
			 or G .
							(2)Increased
			 number of terms of service to encourage encore service
			 opportunitiesSection 146 of the National and Community Service
			 Act of 1990 (42 U.S.C. 12602) is amended—
							(A)in subsection
			 (c)—
								(i)by
			 striking Although and inserting the following:
									
										(1)In
				generalAlthough
										;
				and
								(ii)by
			 adding at the end the following:
									
										(2)Terms of
				service for encore service opportunities
											(A)Number of
				termsNotwithstanding paragraph (1) and section 147, a
				participant who is age 50 or older on the first day of the participant's
				service under subtitle C or G may receive a national service educational award
				for not more than 3 terms of service under subtitle C or G.
											(B)Amount of
				awardThe participant shall receive—
												(i)a
				national service educational award in the amount described in the corresponding
				provision of section 147, for the first or second term of such service;
				and
												(ii)a reduced
				national service educational award equal to ½ of the amount described in the
				corresponding provision of section 147, for the third term of such
				service.
												;
				and
								(B)in subsection
			 (d), by adding at the end the following:
								
									(3)Term for transferred educational
				awardsFor purposes of
				applying paragraphs (1) and (2)(A) to an individual who is eligible to receive
				an educational award as a designated individual (as defined in section
				148(f)(3)), references to a seven-year period shall be considered to be
				references to a 15-year period that begins on the date the individual who
				transferred the educational award to the designated individual completed the
				term of service in the approved national service position that is the basis of
				the
				award.
									.
							(3)Educational
			 award transfers to encourage encore service opportunitiesSection
			 148 of the National and Community Service Act of 1990 (42 U.S.C. 12604) is
			 amended—
							(A)in subsection
			 (c)(5), by striking subtitle C and inserting subtitle C
			 or the appropriate national service program under subtitle G, as
			 applicable;
							(B)by redesignating
			 subsections (f) and (g) as subsections (g) and (h), respectively; and
							(C)by inserting
			 after subsection (e) the following:
								
									(f)Transfer of
				educational awards
										(1)In
				generalAn individual who is eligible to receive a national
				service educational award under a program described in paragraph (2) may elect
				to receive a reduced national service educational award (equal to ½ of the
				amount described in the corresponding provision of section 147) and transfer
				the award to a designated individual. Subsections (b), (c), and (d) shall apply
				to the designated individual in lieu of the individual who is eligible to
				receive the national service educational award, except that amounts refunded to
				the account under subsection (c)(5) on behalf of a designated individual may be
				used by the Corporation to fund additional placements in the national service
				program in which the eligible individual who transferred the national service
				educational award participated for such award.
										(2)Conditions for
				transferA national service educational award may be transferred
				under this subsection if—
											(A)the educational
				award is for service in a national service program that receives a grant under
				subtitle G; and
											(B)the eligible
				individual is age 50 or older.
											(3)Definition of a
				designated individualIn this subsection, the term
				designated individual is an individual—
											(A)whom an
				individual who is eligible to receive a national service educational award
				under a program described in paragraph (2) designates to receive the
				educational award;
											(B)who meets the
				eligibility requirements of paragraphs (3) and (4) of section 146(a);
				and
											(C)who is a child or
				grandchild of the individual described in subparagraph
				(A).
											.
							(e)Authorization
			 of appropriationsSection 501(a) of the National and Community
			 Service Act of 1990 (42 U.S.C. 12681(a)), as amended by section 121(b), is
			 further amended by adding at the end the following:
						
							(6)Serveamerica
				corps
								(A)In
				generalThere are authorized to be appropriated such sums as may
				be necessary for each of fiscal years 2009 through 2013 to provide financial
				assistance under subtitle G of title I and to provide national service
				educational awards under subtitle D of title I (including providing financial
				assistance and national service educational awards to participants in national
				service positions, established or increased as provided in section
				168(c)(7).
								(B)AvailabilityOf
				the amounts appropriated under subparagraph (A) for a fiscal year, the
				Corporation shall make available—
									(i)not less than 35
				percent for the Education Corps Fund; and
									(ii)not less than 35
				percent for the Clean Energy Service Corps
				Fund.
									.
					DCivic health
			 index
				141.Index
					(a)In
			 generalSection 179 of the National and Community Service Act of
			 1990 (42 U.S.C. 12639) is amended by adding at the end the following:
						
							(j)Civic health
				index
								(1)DefinitionsIn
				this subsection:
									(A)CorporationThe
				term Corporation means the Corporation for National and
				Community Service, in conjunction with the Director of the Bureau of the
				Census, the Commissioner of Labor Statistics, and (consistent with the terms of
				an agreement entered into between the Corporation and the National Conference)
				the National Conference.
									(B)National
				conferenceThe term National Conference means the
				National Conference on Citizenship referred to in section 150701 of title 36,
				United States Code.
									(2)In
				generalThe Corporation shall establish a Civic Health Index by
				collecting civic health data, conducting related analyses, and reporting the
				data and analyses, as described in this subsection.
								(3)Collection of
				data
									(A)Indicators
										(i)In
				generalIn collecting data for the Index, the Corporation shall
				collect data on various indicators established by the Corporation, including
				indicators related to—
											(I)volunteering and
				community service;
											(II)voting and other
				forms of political engagement;
											(III)charitable
				giving;
											(IV)connecting to
				civic groups and faith-based organizations; and
											(V)understanding and
				obtaining knowledge of United States history and government.
											(ii)UpdatingThe
				Corporation shall periodically evaluate and update the indicators.
										(B)Age groups and
				education levelsThe Corporation shall collect data for the Index
				in a manner that will permit the Corporation to analyze the data by the age
				group and education level of the individuals involved.
									(C)Other
				issuesIn collecting data for the Index, the Corporation shall
				collect such information as may be necessary to analyze the role of internet
				technology in strengthening and inhibiting civic activities, the role of
				specific programs in strengthening civic activities, and the civic attitudes
				and activities of new citizens and immigrants.
									(D)Relationship to
				other dataTo collect data for the Index, the Corporation shall
				consider methods of expanding data collection conducted by the Bureau of the
				Census, through the Current Population Survey, or by the Bureau of Labor
				Statistics.
									(4)Reporting of
				data
									(A)In
				generalThe Corporation shall, not less often than once each
				year, prepare a report containing detailed data collected under paragraph (3),
				including data on each of the indicators described in paragraph (3)(A), and
				containing the analyses described in subparagraphs (B) and (C) of paragraph
				(3).
									(B)Aggregation and
				presentationThe Corporation shall aggregate the data collected
				under paragraph (3) by community, by State, and nationally. The report shall
				present the aggregated data in a form that enables communities and States to
				assess their civic health, as measured on each of the indicators, and compare
				those measures with comparable measures of other communities and States.
									(C)SubmissionThe
				Corporation shall submit the report to the Committee on Education and Labor of
				the House of Representatives and the Committee on Health, Education, Labor, and
				Pensions of the Senate, and make the report available to the general
				public.
									(5)Conferences and
				forumsThe Corporation shall hold conferences and forums to
				discuss the implications of the data and analyses reported under paragraph
				(4).
								(k)Research and
				evaluation
								(1)ResearchThe
				Corporation, acting in conjunction with the Commissioner of Labor Statistics,
				shall provide for baseline research and tracking of domestic and international
				volunteering, and baseline research and tracking related to relevant data on
				the indicators described in subsection (j)(3). In providing for the research
				and tracking under this paragraph, the Corporation and the Commissioner shall
				consider methods of expanding research and tracking conducted by the Bureau of
				Labor Statistics.
								(2)Impact research
				and evaluationThe Corporation, acting in conjunction with the
				Commissioner of Labor Statistics, shall provide for research on, and
				evaluations of, the impact of domestic and international volunteering,
				including an assessment of best practices for such volunteering, and methods of
				improving such volunteering through enhanced collaboration among entities that
				recruit, manage, support, and utilize volunteers, institutions of higher
				education, and research
				institutions.
								.
					(b)Authorization
			 of appropriationsSection 501(a) of the National and Community
			 Service Act of 1990 (42 U.S.C. 12681(a)), as amended in section 131(e), is
			 further amended by adding at the end the following:
						
							(7)Civic health
				index; research and evaluationIn addition to any amounts
				appropriated under paragraph (4), there is authorized to be appropriated to
				carry out subsections (j) and (k) of section 179, $5,600,000 for fiscal years
				2009 though 2013, of which—
								(A)not more than
				$800,000 may be used for a fiscal year to carry out data collection under
				paragraph (3) of section 179(j);
								(B)not more than
				$200,000 may be used for a fiscal year to carry out paragraphs (4) and (5) of
				section 179(j); and
								(C)for fiscal years
				2009, 2011, and 2013, not more than $200,000 may be used to establish or update
				indicators under paragraph (3) of section
				179(j).
								.
					EServeAmerica and
			 Encore Fellowships
				151.ServeAmerica
			 and Encore Fellowships
					(a)FindingsCongress
			 finds the following:
						(1)Full- and
			 part-time volunteer service, both at the national and State levels, can
			 effectively tackle pressing national challenges and improve communities
			 throughout the United States.
						(2)Individual
			 service plans and opportunities can improve the ability of the nonprofit sector
			 to address areas of national need by introducing more personal innovation and
			 ingenuity into volunteer service efforts.
						(3)Many individuals
			 in the United States who are retiring or age 50 or older have shown an
			 increasing interest in community service and, by utilizing their individual
			 skills and expertise, volunteer organizations can find creative solutions to
			 pressing national problems.
						(b)PurposesThe
			 purposes of this section are—
						(1)to provide, by
			 2013, individual fellowships to 5,000 individuals annually, allowing the
			 individuals to propose their own plans for serving in their communities and
			 addressing areas of national need;
						(2)to focus the
			 ideas and creativity of individuals into addressing national challenges such as
			 improving education for low-income students, increasing energy conservation,
			 improving access to health care for, and the health status of, low-income
			 individuals, and creating new economic opportunities for low-income
			 individuals; and
						(3)to provide Encore
			 Fellowships to individuals over the age of 50 to draw on the individuals'
			 talents and experience, to improve the effectiveness of volunteer service
			 organizations, and to provide the individuals with the support they need to
			 make a transition to longer-term public service work.
						(c)General
			 authoritySubtitle J of title I of the National and Community
			 Service Act of 1990 (42 U.S.C. 12653 et seq.), as redesignated by section 121,
			 is amended by adding at the end the following:
						
							198E.ServeAmerica
				and Encore Fellowships
								(a)ServeAmerica
				Fellowships
									(1)DefinitionsIn
				this subsection:
										(A)Area of
				national needThe term area of national need means
				an area related to—
											(i)improving
				education in public schools for economically disadvantaged students;
											(ii)expanding and
				improving access to health care;
											(iii)improving clean
				energy indicators, as defined in section 168(a);
											(iv)improving
				economic opportunities for economically disadvantaged individuals; or
											(v)improving
				disaster preparedness and response.
											(B)Campus of
				serviceThe term Campus of Service means an
				institution of higher education designated as a Campus of Service under section
				119E.
										(C)Eligible
				fellowship recipientThe term eligible fellowship
				recipient means an individual who is selected by a State Commission
				under paragraph (4)(E) and, as a result of such selection, is eligible for a
				ServeAmerica Fellowship.
										(D)FellowThe
				term fellow means an eligible fellowship recipient who is awarded
				a ServeAmerica Fellowship and is designated a fellow under paragraph
				(5)(B).
										(2)ServeAmerica
				Fellowship programThe Corporation shall establish and carry out
				a ServeAmerica Fellowship program.
									(3)Grants
										(A)In
				generalThe Corporation shall make grants (including financial
				assistance and a corresponding allotment of approved national service
				positions), from allotments described in subparagraph (B), to the State
				Commissions of each of the several States, the District of Columbia, and the
				Commonwealth of Puerto Rico that has an application approved by the
				Corporation, to enable the State Commissions to award ServeAmerica Fellowships
				under paragraph (5). The fellowships shall be used to enable fellows to carry
				out service projects in areas of national need.
										(B)Reservation;
				Allotment
											(i)ReservationFrom
				the amount appropriated under section 501(a)(2)(C) for a fiscal year, the
				Corporation shall reserve not more than 3 percent to administer the program
				under this subsection.
											(ii)AllotmentThe
				amount allotted as a grant to a State Commission under subparagraph (A) for a
				fiscal year shall be equal to the amount that bears the same ratio to the
				amount appropriated under section 501(a)(2)(C) and not reserved under clause
				(i) for that fiscal year, as the population of the State bears to the total
				population of the several States, the District of Columbia, and the
				Commonwealth of Puerto Rico.
											(C)Number of
				positionsThe Corporation shall—
											(i)establish or
				increase the number of positions that are approved as approved national service
				positions under this subsection during each of fiscal years 2009 through
				2013;
											(ii)establish the
				number of approved positions at 1,000 for fiscal year 2009; and
											(iii)increase the
				number of the approved positions to—
												(I)2,000 for fiscal
				year 2010;
												(II)3,000 for fiscal
				year 2011;
												(III)4,000 for
				fiscal year 2012; and
												(IV)5,000 for fiscal
				year 2013.
												(D)ApplicationsTo
				be eligible to receive such a grant, a State Commission shall submit an
				application to the Corporation at such time, in such manner, and containing
				such information as the Corporation may require, including information on the
				criteria and procedures that the State Commission will use for coordinating
				placements for service projects, and awarding ServeAmerica Fellowships, under
				paragraph (5).
										(4)Eligible
				fellowship recipients
										(A)In
				generalIn carrying out the program, the Corporation shall, each
				fiscal year, maintain a list of eligible fellowship recipients selected under
				subparagraph (E).
										(B)ApplicationAn
				individual desiring to be selected as an eligible fellowship recipient shall
				submit an application to a State Commission, a Campus of Service, or an
				institution of higher education, that has elected to participate in the program
				carried out under this subsection, at such time and in such manner as the
				Commission, Campus, or institution may require, and containing the information
				described in subparagraph (C) and such additional information as the
				Commission, Campus, or institution may require. An individual may submit such
				application to only 1 entity under this subparagraph for a fiscal year.
										(C)ContentsThe
				Corporation shall specify information to be provided in the application, which
				shall include—
											(i)a
				description of the area of national need that the applicant hopes to address
				through service in the service project;
											(ii)a description of
				the skills and experience the applicant has to address the area of national
				need;
											(iii)a description
				of the type of service that the applicant plans to provide as a fellow;
				and
											(iv)information
				identifying the State in which the applicant will serve (which, in the case of
				an application submitted to a State Commission, shall be the State served by
				the Commission) and the local area in which the applicant plans to serve, for
				the service project.
											(D)Nominations by
				Campuses of Service and institutionsAfter reviewing the
				applications—
											(i)each Campus of
				Service may nominate not fewer than 8 individuals for consideration by the
				State Commission as eligible fellowship recipients; and
											(ii)each institution
				of higher education that is not a Campus of Service may nominate not fewer than
				4 individuals for consideration by the State Commission as eligible fellowship
				recipients.
											(E)SelectionEach
				State Commission shall select, from the applications nominated by Campuses of
				Service and institutions of higher education serving the State and the
				applications received by the State Commission for a fiscal year, the number of
				eligible fellowship recipients that may be supported for that fiscal year based
				on the allotment received by the State Commission under paragraph (3)(B). A
				total of not less than 10 percent and not more than 15 percent of the eligible
				fellowship recipients selected by the State Commission for a fiscal year shall
				be individuals nominated by a Campus of Service or an institution of higher
				education.
										(5)Fellows
										(A)In
				generalTo be eligible to participate in a service project
				through the program as a fellow and receive a ServeAmerica Fellowship, an
				eligible fellowship recipient shall—
											(i)within 6 months
				after being selected as an eligible fellowship recipient, select an appropriate
				service sponsor organization described in paragraph (6) in the State described
				in paragraph (4)(C)(iv), with which the individual is interested in serving
				under this subsection;
											(ii)enter into an
				agreement with the organization—
												(I)that specifies
				the service the individual will provide if the placement is approved;
				and
												(II)in which the
				individual agrees to serve for 1 year on a (as determined by the Corporation)
				full-time, part-time, or reduced part-time basis; and
												(iii)submit such
				agreement to the State Commission.
											(B)AwardUpon
				receiving the eligible fellowship recipient's agreement under subparagraph (A),
				the State Commission shall award a ServeAmerica Fellowship to the recipient and
				designate the recipient as a fellow.
										(C)Fellowship
				amount
											(i)In
				generalFrom funds received under paragraph (3), each State
				Commission shall award each fellow a ServeAmerica Fellowship amount that is
				equal to 50 percent of the amount of the total average annual subsistence
				allowance provided to VISTA volunteers under section 105 of the Domestic
				Volunteer Service Act of 1973 (42 U.S.C. 4955).
											(ii)Amount from
				service sponsor organizationExcept as provided in clause (iii),
				the service sponsor organization shall award to the fellow serving such
				organization an amount that will ensure that the total award received by the
				fellow for service in the serve project (consisting of that amount and the
				ServeAmerica Fellowship amount the fellow receives under clause (i)) is equal
				to or greater than 70 percent of the average annual subsistence allowance
				provided to VISTA volunteers under section 105 of the Domestic Volunteer
				Service Act of 1973 (42 U.S.C. 4955).
											(iii)Maximum
				living allowanceThe total amount that may be provided to a
				fellow under this subparagraph shall not exceed 100 percent of the average
				annual subsistence allowance provided to VISTA volunteers under section 105 of
				the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4955).
											(iv)Proration of
				amountIn the case of a fellow who is authorized to serve a
				part-time or reduced part-time term of service under the agreement described in
				subparagraph (A)(ii), the amount provided to a fellow under this subparagraph
				shall be prorated accordingly.
											(v)WaiverThe
				Corporation may allow a State Commission to waive the amount required under
				clause (ii) from the service sponsor organization for a fellow serving the
				organization if—
												(I)such requirement
				is inconsistent with the objectives of the Fellowship program; and
												(II)the amount
				provided to the fellow under clause (i) is sufficient to meet the necessary
				costs of living (including food, housing, and transportation) in the area in
				which the fellowship program is located.
												(6)Service sponsor
				organizations
										(A)In
				generalEach service sponsor organization shall—
											(i)be a nonprofit
				organization;
											(ii)agree, by
				registering with a State Commission, to abide by all program
				requirements;
											(iii)agree to
				provide an amount described in paragraph (5)(C)(ii) for each fellow serving
				with the organization through the ServeAmerica Fellowship;
											(iv)be responsible
				for certifying whether each fellow serving with the organization successfully
				completed the ServeAmerica Fellowship; and
											(v)agree—
												(I)to record and
				certify in a manner specified by the Corporation the number of hours served by
				a fellow for purposes of determining the fellow’s eligibility for benefits;
				and
												(II)to provide
				timely access to records relating to the ServeAmerica Fellowship to the State
				Commission, the Corporation, or the Corporation’s Inspector General.
												(B)Registration
											(i)RequirementNo
				service sponsor organization may receive a fellow under this subsection until
				the organization registers with the State Commission.
											(ii)RevocationA
				State Commission shall revoke the registration of any service sponsor
				organization if the State Commission determines after a hearing that the
				organization is in violation of any of the applicable provisions of this
				subsection.
											(7)Compliance with
				ineligible service categoriesService under a ServeAmerica
				Fellowship shall comply with section 132(a).
									(8)ReportsEach
				service sponsor organization that receives a fellow under this subsection
				shall, on a biweekly basis, report to the Corporation on the number of hours
				served and the services provided by that fellow. The Corporation shall
				establish a web portal for the organizations to use in reporting the
				information.
									(9)Educational
				awardsA fellow who serves in a service project under this
				subsection shall be considered to have served in an approved national service
				position and, upon meeting the requirements of section 147 for full-time,
				part-time, or reduced part-time national service, shall be eligible for a
				national service educational award described in such section. The Corporation
				shall transfer an appropriate amount of funds to the National Service Trust to
				provide for the national service educational awards for such fellows.
									(b)Encore
				Fellowships
									(1)DefinitionsIn
				this subsection:
										(A)Area of
				national needThe term area of national need has
				the meaning given the term in subsection (a)(1).
										(B)Eligible Encore
				Fellowship recipientThe term eligible Encore Fellowship
				recipient means an individual who is selected under paragraph (3)(B)
				and, as a result of such selection, is eligible for an Encore
				Fellowship.
										(C)Encore
				FellowThe term Encore fellow means an eligible
				Encore Fellowship recipient who is awarded an Encore Fellowship and is
				designated an Encore fellow under paragraph (5)(C).
										(2) Encore
				Fellowship program
										(A)In
				generalThe Corporation shall establish and carry out an Encore
				Fellowship program. In carrying out the program, the Corporation shall award
				1-year Encore Fellowships to enable individuals age 50 or older—
											(i)to carry out
				service projects in areas of national need; and
											(ii)to receive
				training and development in order to transition to full- or part-time public
				service in the nonprofit sector or government.
											(B)ProgramIn
				carrying out the program, the Corporation shall—
											(i)maintain a list
				of eligible Encore Fellowship recipients who are eligible to participate in
				service projects through the program and receive fellowships;
											(ii)maintain a list
				of organizations that are eligible to have eligible Encore Fellows placed with
				the organizations to carry out service projects through the program and provide
				the list to all eligible Encore Fellowship recipients described in clause (i);
				and
											(iii)at the request
				of an Encore Fellowship recipient—
												(I)determine whether
				the requesting eligible Encore Fellowship recipient is able to meet the service
				needs of a listed organization, or another organization that the recipient
				requests in accordance with paragraph (5)(B), for a service project; and
												(II)upon making a
				favorable determination under subclause (I), award the recipient with an Encore
				Fellowship and place the recipient with the organization as an Encore
				Fellow.
												(3)Eligible Encore
				Fellowship recipients
										(A)In
				generalAn individual desiring to be selected as an eligible
				Encore Fellowship recipient shall—
											(i)be an individual
				who is—
												(I)at least 50 years
				of age as of the time the individual applies for the program; and
												(II)not engaged in,
				but who wishes to make a transition to being engaged in, full- or part-time
				public service in the nonprofit sector or government; and
												(ii)submit an
				application to the Corporation, at such time, in such manner, and containing
				such information as the Corporation may require, including—
												(I)a description of
				the area of national need that the applicant hopes to address through the
				service project;
												(II)a description of
				the skills and experience the applicant has to address an area of national
				need; and
												(III)information
				identifying the area of the country in which the applicant wishes to
				serve.
												(B)Selection
				basisIn determining which individuals to select as eligible
				Encore Fellowship recipients, the Corporation shall—
											(i)select not more
				than 10 individuals from each State; and
											(ii)give priority to
				individuals with skills and experience for which there is an ongoing high
				demand in the nonprofit sector and government.
											(4)Listed
				organizationsTo be listed under paragraph (2)(B)(ii), an
				organization shall—
										(A)be a nonprofit
				organization; and
										(B)submit an
				application to the Corporation at such time, in such manner, and containing
				such information as the Corporation may require, including—
											(i)a
				description of—
												(I)the services and
				activities the organization carries out generally;
												(II)the area of
				national need that the organization seeks to address through a service project;
				and
												(III)the services
				and activities the organization seeks to carry out through the proposed service
				project;
												(ii)a description of
				the skills and experience that an eligible Encore Fellowship recipient needs to
				be placed with the organization as an Encore Fellow for the service
				project;
											(iii)a description
				of the training and leadership development the organization shall provide an
				Encore Fellow placed with the organization to assist the Encore Fellow in
				obtaining a public service job in the nonprofit sector or government after the
				period of the Encore Fellowship; and
											(iv)evidence of the
				organization’s financial stability.
											(5)Placement
										(A)Request for
				placement with listed organizationsTo be placed with a listed
				organization under paragraph (2)(B)(iii) for a service project, an eligible
				Encore Fellowship recipient shall submit an application for such placement to
				the Corporation at such time, in such manner, and containing such information
				as the Corporation may require.
										(B)Request for
				placement with other organizationsAn eligible Encore Fellowship
				recipient may apply to the Corporation to serve the recipient's Encore
				Fellowship year with a nonprofit organization that is not a listed
				organization. Such application shall be submitted to the Corporation at such
				time, in such manner, and containing such information as the Corporation shall
				require, and shall include—
											(i)an identification
				and description of—
												(I)the
				organization;
												(II)the area of
				national need the organization seeks to address; and
												(III)the services or
				activities the organization carries out to address such area of national
				need;
												(ii)a description of
				the services the eligible Encore Fellowship recipient shall provide for the
				organization as an Encore Fellow;
											(iii)a description
				of the training and leadership development the organization will provide to the
				eligible Encore Fellowship recipient if placed with the organization as an
				Encore Fellow, to assist the Encore Fellow in obtaining a public service job in
				the nonprofit sector or government after the period of the Encore Fellowship;
				and
											(iv)a letter of
				support from the leader of the organization, including—
												(I)a description of
				the organization’s need for the eligible Encore Fellowship recipient's
				services;
												(II)evidence that
				such organization is financially sound; and
												(III)an assurance
				that such organization will provide leadership training and development
				consistent with the description in the application.
												(C)Placement and
				award of fellowshipIf the Corporation determines that the
				eligible Encore Fellowship recipient is able to meet the service needs
				(including skills and experience to address an area of national need) of the
				organization that the eligible fellowship recipient requests under subparagraph
				(A) or (B), the Corporation shall—
											(i)approve the
				placement of the eligible Encore Fellowship recipient with the
				organization;
											(ii)award the
				eligible Encore Fellowship recipient an Encore Fellowship for a period of 1
				year and designate the eligible Encore Fellowship recipient as an Encore
				Fellow; and
											(iii)make a payment,
				in the amount of $11,000, to the listed organization to enable the organization
				to provide living expenses to the Encore Fellow for the year in which the
				Encore Fellow agrees to serve.
											(6)Matching
				requirementAn organization that receives an Encore Fellow under
				this subsection shall agree to provide, for the living expenses of the Encore
				Fellow during the year of service, non-Federal contributions in an amount equal
				to not less than $1 for every $1 of Federal funds provided to the organization
				for the Encore Fellow through the fellowship.
									(7)Training and
				assistanceEach organization that receives an Encore Fellow under
				this subsection shall provide training, leadership development, and assistance
				to the Encore Fellow, and conduct oversight of the service provided by the
				Encore Fellow.
									(8)Leadership
				developmentEach year, the Corporation shall convene current and
				former Encore Fellows to discuss the Encore Fellows' experiences related to
				service under this subsection and discuss strategies for increasing leadership
				and careers in public service in the nonprofit sector or
				government.
									.
					(d)National
			 Service Educational Awards
						(1)TrustSection
			 145(d)(4) of the National and Community Service Act of 1990 (42 U.S.C.
			 12601(d)(4)), as amended by section 131(d)(1)(B), is further amended by
			 inserting or section 198E(a) after subtitle C or
			 G.
						(2)Reduced
			 part-time serviceSection 147 of the National and Community
			 Service Act of 1990 (42 U.S.C. 12603) is amended by adding at the end the
			 following:
							
								(d)Reduced
				part-time service for ServeAmerica FellowsA participant
				(eligible by meeting the requirements described in section 146(a)), who
				performs service as a ServeAmerica Fellow under section 198E(a) and who
				successfully completes a required term of reduced part-time national service in
				an approved national service position shall be eligible to receive a national
				service educational award having a value, for each of not more than 2 of such
				terms of service, equal to the amount described in subsection (b), prorated
				based on the number of hours served by the ServeAmerica
				Fellow.
								.
						(3)Transfer of
			 educational awardsSection 148(f)(2)(A) of the National and
			 Community Service Act of 1990 (20 U.S.C. 12604(f)(2)(A)), as added by section
			 131(d)(3)(C), is further amended by inserting or section 198E(a)
			 after subtitle G.
						(e)Authorization
			 of appropriationsSection 501(a)(2) of the National and Community
			 Service Act of 1990 (42 U.S.C. 12681(a)(2)) is amended—
						(1)in subparagraphs
			 (A) and (B), by inserting (other than section 198E) after
			 H of title I; and
						(2)by adding at the
			 end the following:
							
								(C)ServeAmerica
				FellowshipsThere are authorized to be appropriated such sums as
				may be necessary for each of fiscal years 2009 through 2013 to provide
				financial assistance under section 198E(a) and to provide national service
				educational awards under subtitle D of title I (including providing financial
				assistance and national service educational awards to participants in national
				service positions, established or increased as provided in section
				198E(a)(3)(C)).
								(D)Encore
				FellowshipsThere are authorized to be appropriated to carry out
				section 198E(b), $7,000,000 for each of the fiscal years 2009 through
				2013.
								.
						FVolunteer
			 Generation Fund; National Service Reserve Corps; Call To Service
			 Campaign
				161.Statement of
			 purposesThe purposes of this
			 subtitle are to—
					(1)assist nonprofit,
			 faith-based, and other civic organizations in the United States and State
			 Commissions in expanding the supply of volunteers and improving the capacity of
			 such organizations and State Commissions to utilize new volunteers;
					(2)spur innovation
			 in volunteer recruitment and management practices, with a goal of increasing
			 the number of volunteers in the United States each year;
					(3)enable the people
			 of the United States to effect change throughout the United States by
			 participating in active volunteer and citizen service; and
					(4)draw on the
			 experience, skills, and training of national service alumni to assist local
			 communities that are affected by disasters.
					162.Establishment
			 of Volunteer Generation Fund
					(a)In
			 generalSubtitle J of title I of the National and Community
			 Service Act of 1990 (42 U.S.C. 12653 et seq.), as amended by section 151, is
			 further amended by adding at the end the following:
						
							198F.Volunteer
				Generation Fund
								(a)DefinitionsIn this section:
									(1)Areas of
				national needThe term areas of national need has
				the meaning given the term in section 198E(a)(1).
									(2)Civic
				entityThe term civic entity means a local or
				national nonprofit organization, including a faith-based organization, that
				uses volunteers to carry out activities in areas of national need.
									(3)Eligible
				entityThe term eligible entity means—
										(A)a State
				Commission; or
										(B)a nonprofit
				entity that provides technical assistance and support to civic entities in
				recruiting, managing, and supporting volunteers, such as a volunteer
				coordinating agency, a nonprofit resource center, a volunteer training
				clearinghouse, or an institution of higher education.
										(b)Fund
									(1)Grants
				authorizedThe Corporation shall award grants on a competitive
				basis to eligible entities to enable—
										(A)eligible entities
				to increase the number of volunteers available to carry out activities that
				address areas of national need through civic entities supported by the eligible
				entity; or
										(B)eligible entities
				described in subsection (a)(3)(A) to increase the number of volunteers
				available to carry out statewide volunteer initiatives that address State
				priorities with regard to areas of national need.
										(2)Period of
				grantThe Corporation shall award the grants for periods of not
				less than 3 years and not more than 5 years.
									(3)Application
										(A)In
				generalEach eligible entity desiring a grant under this
				subsection shall submit an application to the Corporation at such time, in such
				manner, and accompanied by such information as the Corporation may reasonably
				require.
										(B)ContentsEach
				application submitted pursuant to subparagraph (A) shall contain—
											(i)(I)in the case of an
				eligible entity that proposes to use grant funds to carry out an activity
				described in paragraph (1)(A), a description of the technical assistance and
				support the entity provides to civic entities in recruiting, managing, and
				supporting additional volunteers; or
												(II)in the case of an eligible entity that
				proposes to use grant funds to carry out a statewide initiative described in
				paragraph (1)(B), a description of the State priorities with regard to areas of
				national need and the proposed initiative to address such priorities;
												(ii)an assurance
				that the eligible entity will annually collect information on—
												(I)the number of
				volunteers recruited for civic entities or to carry out statewide initiatives
				described in paragraph (1)(B), using funds received under this subsection, and
				the type and amount of activities carried out by such volunteers; and
												(II)the number of
				volunteers supported using funds received under this subsection, and the type
				and amount of activities carried out by such volunteers;
												(iii)a description
				of any outcomes the eligible entity will use to annually measure and track
				performance with regard to—
												(I)activities
				carried out by volunteers; and
												(II)volunteers
				recruited, managed, and supported;
												(iv)information
				describing how the eligible entity will annually evaluate the effectiveness of
				the entity's activities under this subsection; and
											(v)such additional
				assurances as the Corporation determines to be essential to ensure compliance
				with the requirements of this subsection.
											(4)Use of
				fundsAn eligible entity that receives a grant under this
				subsection shall use amounts provided through the grant to—
										(A)in the case of an
				eligible entity using grant funds to carry out an activity described in
				paragraph (1)(A)—
											(i)increase
				recruitment and training of volunteers for a civic entity, relying on best
				practices in volunteer recruitment and management; or
											(ii)strengthen the
				capacity of a civic entity to use volunteers; or
											(B)in the case of an
				eligible entity using grant funds to carry out a statewide initiative described
				in paragraph (1)(B), recruit, train, and utilize volunteers to carry out
				statewide volunteer initiatives.
										(5)Reporting
				requirementEach eligible entity receiving a grant under this
				subsection shall annually submit a report to the Corporation that includes the
				information described in paragraph (3)(B)(ii), information on how the eligible
				entity performed with regard to the outcomes described in paragraph
				(3)(B)(iii), and the results of the evaluation described in paragraph
				(3)(B)(iv).
									(6)Matching
				requirementEach eligible entity receiving a grant under this
				subsection shall provide, from non-Federal sources, an amount equal to the
				grant amount to carry out the activities supported by the
				grant.
									.
					(b)AppropriationsSection
			 501(a)(2) of the National and Community Service Act of 1990 (42 U.S.C.
			 12681(a)(2)), as amended by section 151, is further amended—
						(1)in subparagraphs
			 (A) and (B), by striking section 198E each place it appears and
			 inserting sections 198E and 198F; and
						(2)by adding at the
			 end the following:
							
								(E)Volunteer
				Generation FundThere is authorized to be appropriated to carry
				out section 198F—
									(i)$50,000,000 for
				fiscal year 2009;
									(ii)$60,000,000 for
				fiscal year 2010;
									(iii)$70,000,000 for
				fiscal year 2011;
									(iv)$80,000,000 for
				fiscal year 2012; and
									(v)$100,000,000 for
				fiscal year
				2013.
									.
						163.National
			 Service Reserve Corps
					(a)In
			 generalSubtitle J of title I of the National and Community
			 Service Act of 1990 (42 U.S.C. 12653 et seq.), as amended by section 162, is
			 further amended by adding at the end the following:
						
							198G.National
				Service Reserve Corps
								(a)DefinitionsIn
				this section:
									(1)Term of
				national serviceThe term term of national service
				means a term or period of service under subtitle C, E, or G or section 198E of
				this Act, or under part A of title I of the Domestic Volunteer Service Act of
				1973 (42 U.S.C. 4951 et seq.).
									(2)National
				Service Reserve Corps memberThe term National Service
				Reserve Corps member means an individual who—
										(A)has completed a
				term of national service;
										(B)has successfully
				completed training described in subsection (c) within the previous 2 years;
				and
										(C)is interested in
				responding to national disasters and other emergencies through the National
				Service Reserve Corps.
										(b)Establishment
				of National Service Reserve CorpsThe Corporation shall establish
				a National Service Reserve Corps to prepare and deploy individuals who have
				completed a term of national service to respond to natural disasters and other
				emergencies in a timely manner.
								(c)Annual
				trainingThe Corporation shall, in consultation with the
				Administrator of the Federal Emergency Management Agency, conduct or coordinate
				annual training sessions for individuals who have completed a term of national
				service, and who wish to join the National Service Reserve Corps.
								(d)Certification
				of organizationsOn a biannual basis, the Corporation shall
				certify organizations with demonstrated experience in responding to disasters,
				including through using volunteers, for participation in the program under this
				section.
								(e)DatabasesThe
				Corporation shall develop or contract with an outside organization to
				develop—
									(1)a database of all
				National Service Reserve Corps members; and
									(2)a database of all
				nonprofit organizations that—
										(A)have been
				certified by the Corporation under subsection (d); and
										(B)are prepared to
				respond to major disasters or emergencies with members of the National Service
				Reserve Corps.
										(f)Deployment of
				National Service Reserve Corps
									(1)In
				generalIf a major disaster or emergency designated by the
				President under the Robert T. Stafford Disaster Relief and Emergency Assistance
				Act (42 U.S.C. 5121 et seq.) occurs that the Corporation, in consultation with
				the Administrator of the Federal Emergency Management Agency, determines is an
				incident for which National Service Reserve Corps members are prepared to
				assist, the Corporation shall—
										(A)deploy interested
				National Service Reserve Corps members on 30-day assignments to assist with
				local needs related to preparing or recovering from the incident in the
				affected area, through organizations certified under subsection (d);
										(B)make travel
				arrangements for the deployed National Service Reserve Corps members to the
				site of the incident; and
										(C)provide funds to
				those organizations that are responding to the incident with deployed National
				Service Reserve Corps members, to enable the organizations to coordinate and
				provide housing, living stipends, and insurance for those deployed
				members.
										(2)Stipend
				fundAny amounts that are appropriated under section 501(a)(2)(F)
				to carry out paragraph (1) for a fiscal year shall be kept in a separate fund.
				Any amounts in such fund that are not used during a fiscal year shall remain
				available for the next fiscal year for the purpose of carrying out such
				paragraph.
									(g)InformationThe
				Corporation, the State Commissions, and entities receiving financial assistance
				for programs under subtitle C, E, or G or section 198E of this Act, or under
				part A of title I of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4951
				et seq.), shall inform participants of those programs of the National Service
				Reserve Corps upon the participants' completion of their term of national
				service.
								(h)CoordinationIn
				deploying National Service Reserve Corps members under subsection (f), the
				Corporation may consult and, as appropriate, partner with Citizen Corps
				programs in the affected
				area.
								.
					(b)AppropriationsSection
			 501(a)(2) of the National and Community Service Act of 1990 (42 U.S.C.
			 12681(a)(2)), as amended by section 162, is further amended—
						(1)in subparagraphs
			 (A) and (B), by striking and 198F each place it appears and
			 inserting
								, 198F, and 198G; and
						(2)by adding at the
			 end the following:
							
								(F)National
				Service Reserve CorpsThere is authorized to be
				appropriated—
									(i)$6,500,000 in
				year 2009, of which—
										(I)not more than
				$1,500,000 shall be used to carry out section 198G (other than section
				198G(f)(1)); and
										(II)the amount
				remaining after the application of subclause (I) shall be used to carry out
				section 198G(f)(1); and
										(ii)for each
				succeeding fiscal year—
										(I)$1,000,000 to
				carry out section 198G (other than section 198G(f)(1)); and
										(II)such sums as are
				necessary to carry out section 198G(f)(1) so that the amount available for such
				fiscal year to carry out such section, including any amounts remaining in the
				fund described in section 198G(f)(2), is equal to
				$4,000,000.
										.
						164.Call To
			 Service campaignSubtitle J of
			 title I of the National and Community Service Act of 1990 (42 U.S.C. 12653 et
			 seq.), as amended by section 163, is further amended by adding at the end the
			 following:
					
						198H.Call To
				Service campaignNot later
				than 180 days after the date of enactment of the Serve America Act, the
				Corporation shall conduct a nationwide Call To Service campaign,
				to encourage all people of the United States, regardless of age, race,
				ethnicity, religion, or economic status, to engage in full- or part-time
				national service, long- or short-term public service, or volunteering. In
				conducting the campaign, the Corporation may collaborate with State
				Commissions, Governors, nonprofit and faith-based organizations, businesses,
				institutions of higher education, elementary schools, and secondary
				schools.
						.
				GConforming amendments
				171.Conforming
			 amendments
					(a)In
			 general
						(1)Section 101 of
			 the National and Community Service Act of 1990 (42 U.S.C. 12511) is
			 amended—
							(A)in paragraph
			 (17)(A)(i), by striking subtitle C and inserting
			 subtitles C and G; and
							(B)in paragraph
			 (19)—
								(i)by
			 striking 119(b)(1), or 122(a), or in and inserting or
			 119(b)(1), subpart B of part I, or part III, of subtitle B of title I, or
			 section 122(a), in;
								(ii)by
			 inserting or in part II or III of subtitle F, or in subtitle G, of title
			 I, after 152(b),; and
								(iii)by striking
			 or 198D and inserting 198D, 198E, 198F, or
			 198G.
								(2)Section 117E of
			 such Act (42 U.S.C. 12546) is amended—
							(A)in subsection
			 (a)—
								(i)in
			 paragraph (1), by striking 116(a)(1) and inserting
			 114C(a)(1); and
								(ii)in
			 paragraph (2), by striking 116(a)(2) and inserting
			 114C(a)(2); and
								(B)by striking
			 116(b) and inserting 114C(b).
							(3)Section 118(a) of
			 such Act (42 U.S.C. 12551(a)) is amended by striking subtitle H
			 and inserting subtitle J.
						(4)Section 119(c) of
			 such Act (42 U.S.C. 12561(c)) is amended—
							(A)in paragraph
			 (1)(B), by striking 116(a)(2) and inserting
			 114C(a)(2); and
							(B)in paragraph (2),
			 by striking 116(b) and inserting 114C(b).
							(5)Section 122(a)(2)
			 of such Act (42 U.S.C. 12572(a)(2)) is amended by striking subtitle
			 I and inserting subtitle K.
						(6)Section
			 193A(f)(1) of such Act (42 U.S.C. 12651d(f)(1)) is amended by striking
			 subtitles C and I and inserting subtitles C and
			 K.
						(7)Section 501(a)(2)
			 of such Act (42 U.S.C. 12681(a)(2)) is amended—
							(A)in the paragraph
			 heading, by striking c, d,
			 and h and inserting c, d, and j;
							(B)in subparagraph
			 (A), by striking subtitles C and H and inserting
			 subtitles C and J; and
							(C)in subparagraph
			 (B), by striking subtitle H and inserting subtitle
			 J.
							(b)Table of
			 contents
						(1)The table of
			 contents in section 1(b) of such Act is amended—
							(A)by striking the
			 items relating to sections 115, 115A, 116, 116A, and 116B and inserting the
			 following:
								
									
										Sec. 114A. Consideration of
				applications.
										Sec. 114B. Participation of
				students and teachers from private schools.
										Sec. 114C. Federal, State, and
				local contributions.
										Sec. 114D. Limitations on uses
				of funds.
										Sec. 114E.
				Definitions.
									
									;
							(B)by striking the
			 item relating to the subpart heading of subpart C of part I of subtitle B of
			 title I and inserting the following:
								
									
										SUBPART
				D—CLEARINGHOUSE
									
									;
							(C)by striking the
			 item relating to the subpart heading of subpart B of part I of subtitle B of
			 title I and inserting the following:
								
									
										SUBPART C—COMMUNITY-BASED
				SERVICE PROGRAMS FOR SCHOOL-AGE
				YOUTH
									
									;
							(D)by inserting
			 after the items relating to subpart A of part I of subtitle B of title I the
			 following:
								
									
										SUBPART B—YOUTH ENGAGEMENT AND
				SERVICE-LEARNING TO sTRENGTHEN LOCAL COMMUNITIES
										Sec. 115. Grant
				program.
									
									;
							(E)by inserting
			 after the items relating to part II of subtitle B of title I the
			 following:
								
									
										Part III—Campus of Service
				program
										Sec. 119E. Campuses of
				Service.
									
									;
							(F)by inserting
			 after the items relating to part III of subtitle B of title I (as added by
			 subparagraph (E)) the following:
								
									“Part IV—Service-learning impact
				study
									Sec. 119F. Study and
				report.;
								
							(G)by striking the
			 item relating to the subtitle heading for subtitle I of title I and inserting
			 the following:
								
									Subtitle K—American
				Conservation and Youth Corps;
								
							(H)by striking the
			 item relating to the subtitle heading for subtitle H of title I and inserting
			 the following:
								
									Subtitle J—Investment
				for Quality and Innovation;
								
							(I)by striking the
			 item relating to the subtitle heading for subtitle G of title I and inserting
			 the following:
								
									Subtitle I—Corporation
				for National and Community Service; 
								
							(J)by striking the
			 item relating to the subtitle heading for subtitle F of title I and inserting
			 the following:
								
									Subtitle
				H—Administrative Provisions; 
								
							(K)by inserting
			 after the items relating to subtitle E of title I the following:
								
									
										Subtitle F—Social Innovation
				and Entrepreneurship
										Part I—Commission on cross sector
				solutions
										Sec. 167.
				Commission.
										Part II—Community solutions
				funds
										Sec. 167A. Funds.
										Part III—Innovation fellowships
				pilot program
										Sec. 167B. Program.
										Subtitle G—ServeAmerica
				Corps
										Sec. 168.
				Corps.
									
									;
							(L)by adding at the
			 end of the items relating to subtitle J (as so redesignated) of title I the
			 following:
								
									Sec. 198E. ServeAmerica
				and Encore Fellowships.; 
								
								and(M)by adding at the
			 end of the items relating to subtitle J (as so amended and redesignated) of
			 title I the following:
								
									
										Sec. 198F. Volunteer Generation
				Fund.
										Sec. 198G. ServeAmerica
				Emergency Response Reserve Corps.
										Sec. 198H. Call To Service
				campaign.
									
									.
							IIVolunteers for
			 Prosperity Program
			201.FindingsCongress makes the following
			 findings:
				(1)Americans engaged
			 in international volunteer service, and the organizations deploying
			 them—
					(A)play critical
			 roles in responding to the needs of people living throughout the developing
			 world; and
					(B)advance the
			 international public diplomacy of the United States.
					(2)The Volunteers
			 for Prosperity Program has successfully promoted international volunteer
			 service by skilled American professionals.
				(3)In its first 4
			 years, the VfP Program helped to mobilize 74,000 skilled Americans, including
			 doctors, nurses, engineers, businesspeople, and teachers, through a network of
			 250 nonprofit organizations and companies in the United States, to carry out
			 development and humanitarian efforts for those affected by great global
			 challenges in health, the environment, poverty, illiteracy, financial literacy,
			 disaster relief, and other challenges.
				(4)The VfP Program
			 has undertaken activities, including—
					(A)direct outreach
			 to leading nonprofit organizations and companies in the United States;
					(B)promotion of the
			 work of skilled Americans and nonprofit organizations and companies in the
			 United States as it relates to international volunteer service;
					(C)public
			 recognition of skilled American volunteers;
					(D)support for
			 organizations that utilize skilled Americans as volunteers;
					(E)participation in
			 the development of special initiatives to further opportunities for skilled
			 Americans; and
					(F)leadership of an
			 innovative public-private partnership to provide eligible skilled with
			 financial assistance for volunteer assignments.
					202.DefinitionsIn this title:
				(1)VfP
			 OfficeThe term VfP Office means the Office of
			 Volunteers for Prosperity of the United States Agency for International
			 Development.
				(2)VfP
			 ProgramThe term VfP Program means the Volunteers
			 for Prosperity Program established through Executive Order 13317.
				(3)VfPServeThe
			 term VfPServe means a program established by the VfP Office, in
			 cooperation with the USA Freedom Corps and the Global Giving Foundation, to
			 provide eligible skilled professionals with fixed amount stipends to offset the
			 travel and living costs of volunteering abroad.
				203.Office of
			 Volunteers for Prosperity
				(a)FunctionsThe VfP Office shall pursue the objectives
			 of the VfP Program described in subsection (b) by—
					(1)implementing the
			 VfPServe Program to provide eligible skilled professionals with fixed amount
			 stipends to offset the travel and living expenses of volunteering abroad with
			 nonprofit organizations;
					(2)otherwise
			 promoting short- and long-term international volunteer service by skilled
			 American professionals, including connecting such professionals with nonprofit
			 organizations, to achieve such objectives;
					(3)helping nonprofit
			 organizations in the United States recruit and effectively manage additional
			 skilled American professionals for volunteer assignments throughout the
			 developing world;
					(4)providing
			 recognition for skilled American volunteers and the organizations deploying
			 them;
					(5)helping nonprofit
			 organizations and corporations in the United States to identify resources and
			 opportunities in international volunteer service utilizing skilled
			 Americans;
					(6)encouraging the
			 establishment of international volunteer programs for employees of United
			 States corporations; and
					(7)encouraging
			 international voluntary service by highly skilled Americans to promote health
			 and prosperity throughout the world.
					(b)VfP Program
			 objectivesThe objectives of the VfP Program shall be to—
					(1)eliminate extreme
			 poverty;
					(2)reduce world
			 hunger and malnutrition;
					(3)increase access
			 to safe potable water;
					(4)enact universal
			 education;
					(5)reduce child
			 mortality and childhood diseases;
					(6)combat the spread
			 of preventable diseases, including HIV, malaria, and tuberculosis;
					(7)provide
			 educational and work skill support for girls and empowering women to achieve
			 independence;
					(8)create
			 sustainable business and entrepreneurial opportunities; and
					(9)increase access
			 to information technology.
					(c)Volunteers for
			 Prosperity Service Incentive ProgramThe VfP Office may provide
			 fixed amount stipends to offset the travel and living costs of volunteering
			 abroad to any individual who—
					(1)has skills
			 relevant to addressing any objective described in subsection (b); and
					(2)provides a
			 dollar-for-dollar match for such stipend—
						(A)through the
			 organization with which the individual is serving; or
						(B)by raising
			 private funds.
						(d)Funding
					(1)In
			 generalThe Secretary of State, in consultation with the
			 Administrator of the United States Agency for International Development, shall
			 make available the amounts appropriated pursuant to section 204 to the VfP
			 Office to pursue the objectives described in subsection (b) by carrying out the
			 functions described in subsection (a).
					(2)Use of
			 fundsAmounts made available under paragraph (1) may be used by
			 the VfP Office to provide personnel and other resources to develop, manage, and
			 expand the VfP Program, under the supervision of the United States Agency for
			 International Development.
					(e)CoordinationThe
			 VfP Office shall coordinate its efforts with other public and private efforts
			 that aim to send skilled professionals to serve in developing nations.
				(f)ReportThe VfP Office shall submit an annual
			 report to Congress on the activities of the VfP Office.
				204.Authorization
			 of appropriations
				(a)In
			 generalThere are authorized
			 to be appropriated to carry out this title $10,000,000 for each of the fiscal
			 years 2009 through 2013.
				(b)Allocation of
			 fundsOf the amounts appropriated pursuant to subsection
			 (a)—
					(1)90 percent shall
			 be expended to expand VfPServe; and
					(2)10 percent shall
			 be expended to manage the VfP Program.
					
